EXHIBIT 10.1



PURCHASE AND SALE AGREEMENT
BETWEEN
CARLYLE CENTENNIAL CREST AT BARRETT LAKES, L.P.,
a Delaware limited partnership
AS SELLER
AND
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
AS PURCHASER
As of September 10, 2014




16236-83    

--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page


 
 
 
 
 
 
ARTICLE 1 PURCHASE AND SALE
1


 
1.1
Agreement of Purchase and Sale
1


 
1.2
Property Defined
3


 
1.3
Permitted Exceptions
3


 
1.4
Purchase Price
3


 
1.5
Payment of Purchase Price
3


 
1.6
Earnest Money
3


 
1.7
Ownership of Century Tradenames and Service Marks
4


ARTICLE 2 TITLE AND SURVEY
4


 
2.1
Title Examination; Commitment for Title Insurance
4


 
2.2
Survey
4


 
2.3
Title Objections; Cure of Title Objections
5


 
2.4
Conveyance of Title
6


 
2.5
Pre-Closing “Gap” Title/Survey Defects
7


 
2.6
Seller's Covenant Not to Encumber
7


ARTICLE 3 INSPECTION
8


 
3.1
Right of Inspection
8


 
3.2
Right of Termination
9


 
3.3
Confidentiality
9


ARTICLE 4 CLOSING
11


 
4.1
Time and Place
11


 
4.2
Seller's Obligations at Closing
11


 
4.3
Purchaser's Obligations at Closing
13


 
4.4
Credits and Prorations
14


 
4.5
Closing Costs
17


 
4.6
Conditions Precedent to Obligation of Purchaser
17


 
4.7
Conditions Precedent to Obligation of Seller
18


 
4.8
Seller's Tax Deferred Exchange
18


 
4.9
Purchaser's Tax Deferred Exchange
19


ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS
20


 
5.1
Representations and Warranties of Seller
20


 
5.2
Knowledge Defined
22


 
5.3
Survival of Seller's Representations and Warranties
23


 
5.4
Covenants of Seller
23


 
5.5
Representations and Warranties of Purchaser
25


 
5.6
Survival of Purchaser's Representations and Warranties
27


 
5.7
Covenants of Purchaser
27




 
i
 

    

--------------------------------------------------------------------------------




ARTICLE 6 DEFAULT
28


 
6.1
Default by Purchaser
28


 
6.2
Default by Seller
28


 
6.3
Notice of Default; Opportunity to Cure
29


 
6.4
Recoverable Damages
29


ARTICLE 7 RISK OF LOSS
30


 
7.1
Damage
30


 
7.2
Definition of Major Damage
30


 
7.3
Seller's Insurance
31


ARTICLE 8 COMMISSIONS
31


 
8.1
Broker's Commission
31


 
8.2
Survival
31


ARTICLE 9 DISCLAIMERS AND WAIVERS
31


 
9.1
No Reliance on Documents
31


 
9.2
Disclaimers
32


 
9.3
Certain Definitions
35


 
9.4
Effect and Survival of Disclaimers
35


ARTICLE 10 ESCROW AGENT
36


 
10.1
Investment of Earnest Money
36


 
10.2
Payment on Demand
36


 
10.3
Exculpation of Escrow Agent
36


 
10.4
Stakeholder
36


 
10.5
Interest
37


 
10.6
Execution by Escrow Agent
37


ARTICLE 11 MISCELLANEOUS
37


 
11.1
Assignment
37


 
11.2
Notices
37


 
11.3
Modifications
39


 
11.4
Calculation of Time Periods
40


 
11.5
Successors and Assigns
40


 
11.6
Entire Agreement
40


 
11.7
Further Assurances
40


 
11.8
Counterparts
40


 
11.9
Severability
40


 
11.10
Applicable Law
40


 
11.11
No Third Party Beneficiary
41


 
11.12
Seller's Access to Records after Closing
41


 
11.13
Schedules
41


 
11.14
Captions
41


 
11.15
Construction
42


 
11.16
Termination of Agreement
42


 
11.17
Survival
42




    
 
ii
 

--------------------------------------------------------------------------------




 
11.18
Time of Essence
42


 
11.19
Covenant Not to Record
42


 
11.20
Limitation of Seller's Liability
42


 
11.21
JURY WAIVER
42


 
11.22
Audit Requirements
41


 
11.23
Attorney's Fees
42






    
 
iii
 

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of September 10,
2014 (the “Effective Date”), by and between CARLYLE CENTENNIAL CREST AT BARRETT
LAKES, L.P., a Delaware limited partnership (“Seller”), and STEADFAST ASSET
HOLDINGS, INC., a California corporation (“Purchaser”).
FIDELITY NATIONAL TITLE INSURANCE COMPANY (“Escrow Agent”; in its capacity as
title insurer sometimes herein called the “Title Company”), having an address at
1300 Dove Street, Suite 310, Newport Beach, CA 92660, Attn: Karen Robertson, is
a party to this Agreement for the limited purposes set forth herein.
W I T N E S S E T H:
ARTICLE 1
PURCHASE AND SALE
1.1    Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey and Purchaser agrees to
purchase the following:
(a)    that certain tract or parcel of land being more particularly described on
Schedule 1.1(a), attached hereto and made a part hereof (the property described
in this clause (a) being herein referred to collectively as the “Land”);
(b)    all those rights, easements and appurtenances pertaining to the Land
(whether now or hereafter existing), including (i) all right, title and interest
of Seller (if any) in and to any streets, alleys or rights-of-way (whether open,
closed or proposed), within or adjacent to the Land, and (ii) all right, title
and interest of Seller with respect to any easements, covenants, agreements,
rights, privileges, tenements, hereditaments and appurtenances that now or
hereafter benefit or burden the Land (the property described in this clause (b)
herein referred to collectively as the “Related Rights”);
(c)    the buildings, structures, facilities, installations, fixtures and other
improvements of every kind on the Land, including specifically, without
limitation, those certain buildings containing apartment units and related
facilities and commonly known as Century Crest at Barrett Lakes apartments (the
property described in this clause (c) being herein referred to collectively as
the “Improvements”, and the Land, the Related Rights and the Improvements being
hereinafter sometimes collectively referred to as the “Real Property”);

 
1
 

    

--------------------------------------------------------------------------------






(d)    all of Seller's right, title and interest in, to and under all tangible
personal property upon the Land or within the Improvements, including
specifically, without limitation, appliances, equipment, furniture, furnishings,
carpeting, draperies and curtains, tools and supplies, and other items of
tangible personal property owned by Seller and used exclusively in connection
with the ownership, use, maintenance or operation of the Land and the
Improvements, and including those items of tangible personal property identified
on Schedule 1.1(d), attached hereto and incorporated herein by this reference,
but excluding (i) cash and cash equivalents (except to the extent prorated at
Closing), and any reserves or other deposits funded or made in connection with
any financing encumbering the Property, (ii) computer software and computer
files, (iii) any time clock(s), (iv) personal property owned by tenants under
the Leases, (v) any equipment installed by, or in connection with, any
telecommunication or utility provider and which is owned by any party other than
Seller (excluding any reversionary interest that Seller may have therein which
shall be assigned to Purchaser to the extent assignable), (vi) any items owned
by employees of Seller or any property manager, (vii) any items leased to
Seller, (viii) any digital voice receivers used in connection with recorded
music at the Property, and (ix) all brochures, advertising copy, promotional
materials, manuals, reports, portfolios, binders, training materials and other
items on which the name “Century” or any of the other Marks (as defined in
Section 1.7) appears (the property described in this clause (d), other than the
excluded items, being herein referred to collectively as the “Tangible Personal
Property”). Seller agrees to cooperate reasonably, if feasible, with Purchaser
to transfer any property specific computer data files in electronic format to
Purchaser provided Seller will not be in breach of any license agreement or
other agreement with respect to the transfer of such data;
(e)    all of Seller's right, title and interest as landlord or lessor in, to
and under all written agreements listed and described on Schedule 1.1(e)
(collectively, the “Rent Roll”) attached hereto and made a part hereof as well
as under all similar agreements hereafter executed by Seller in accordance with
the terms of this Agreement, pursuant to which any portion of the Land or
Improvements is used or occupied by anyone other than Seller (the property
described in this clause (e) being herein referred to collectively as the
“Leases”);
(f)    all of Seller's right, title and interest in, to and under (i) the
Designated Service Contracts (as defined in Section 5.7 of this Agreement); (ii)
all assignable existing warranties and guaranties issued to or inuring to the
benefit of Seller in connection with the Improvements or the Tangible Personal
Property; (iii) all governmental permits, licenses and approvals, if any,
belonging to or inuring to the benefit of Seller and pertaining to the Real
Property or the Tangible Personal Property, but only to the extent that such
permits, licenses and approvals are assignable and only to the extent that such
permits, licenses and approvals relate to the Real Property or the Tangible
Personal Property as opposed to other property of Seller or its affiliates;
(iv) resident and tenant files for current residents and tenants as of the
Closing Date and, to the extent in the possession of Seller or its property
manager as of the Effective Date, at any time during the previous twelve (12)
months; (v) architectural and civil plans and specifications (to the extent in
the possession of Seller or Seller's property manager); (vi) other
non-confidential and non-proprietary records owned by Seller and used in
connection with the operation of the Real Property or any part thereof and
located on-site as of the Closing Date; (vii) all rights to use the name “Crest
at Barrett Lakes” in connection

    
 
2
 

--------------------------------------------------------------------------------




with the Real Property; and (viii) all assignable telephone numbers and websites
domain names associated with the Real Property including but not limited to the
right, at Purchaser’s expense and at Purchaser’s sole option, to use
http://www.century-apartments.com/century-crest-at-barret-lakes for a period of
ninety (90) days after the Closing solely for the purpose of forwarding visitors
to Purchaser’s website for the Real Property; but excluding any rights in or to
the use of the Marks (as hereinafter defined) (the property described in this
clause (f), other than the excluded items, being sometimes herein referred to
collectively as the “Intangible Property”).
1.2    Property Defined. The Land, the Related Rights, the Improvements, the
Tangible Personal Property, the Leases and the Intangible Property are
hereinafter sometimes referred to collectively as the “Property”.
1.3    Permitted Exceptions. The Property shall be conveyed, and Purchaser shall
accept the Property, subject to the matters which are, or are deemed to be,
Permitted Exceptions pursuant to ARTICLE 2 hereof (herein referred to
collectively as the “Permitted Exceptions”).
1.4    Purchase Price. Seller is to sell and Purchaser is to purchase the
Property for the total purchase price of Forty-Nine Million and No/100 Dollars
($49,000,000.00) (the “Purchase Price”).
1.5    Payment of Purchase Price. The Purchase Price for the Property (inclusive
of the Earnest Money theretofore delivered to Escrow Agent) shall be paid at
Closing in cash by wire transfer of immediately available federal funds to a
bank account of Escrow Agent designated by Escrow Agent in writing to Purchaser
prior to the Closing (“Escrow Agent's Account”), and, as adjusted by prorations
and adjustments as herein provided shall be subsequently payable in full at
Closing in cash by wire transfer of immediately available federal funds to or
for the benefit of Seller.
1.6    Earnest Money.
(a)    Within one (1) business day following the Effective Date (the “Opening of
Escrow”), Purchaser shall deposit with Escrow Agent the sum of Four Hundred
Ninety Thousand and No/100 Dollars ($490,000.00) by wire transfer of immediately
available funds (the “Initial Earnest Money”) in accordance with the wiring
instructions attached hereto as Schedule 1.6(a). If, on the Inspection Date (as
defined below), this Agreement is still in full force and effect, Purchaser
shall deposit with Escrow Agent, within one (1) business day following the
Inspection Date, an additional sum of Four Hundred Ninety Thousand and No/100
Dollars ($490,000.00) by wire transfer of immediately available funds (the
“Additional Earnest Money”). The Initial Earnest Money, the Additional Earnest
Money (if and when deposited) and the Extension Earnest Money (as hereinafter
defined, if and when deposited), together with all interest accrued thereon, if
any, shall individually and collectively be referred to herein as the “Earnest
Money”. The Earnest Money shall be applied to the Purchase Price on the Closing
Date and paid to Seller through the escrow process outlined herein.

    
 
3
 

--------------------------------------------------------------------------------






(b)    If Purchaser fails to deliver the Earnest Money, or any portion thereof,
to the Escrow Agent within the time periods specified above, Seller shall have
the right to terminate this Agreement, and upon such termination, Purchaser and
Seller shall have no further rights, or obligations hereunder, except those
which expressly survive termination of this Agreement.
(c)    In any event, if Purchaser is entitled to have the Earnest Money returned
to Purchaser, pursuant to any provision of this Agreement, One Hundred and
no/100 Dollars ($100.00) of the Earnest Money shall nevertheless be paid to
Seller as good and sufficient consideration for entering into this Agreement. In
addition, Seller acknowledges that Purchaser, in evaluating the Property and
performing its due diligence investigation of the Property, will devote internal
resources and incur expenses, and that such efforts and expenses of Purchaser
also constitute good, valuable and sufficient consideration for this Agreement.
1.7    Ownership of Century Tradenames and Service Marks.
(a)    Purchaser hereby acknowledges and agrees that the name “Century” and any
other trade name or service mark that includes the word “Century” (hereinafter
collectively referred to as the “Marks”), and each of them, are trade names and
service marks of Seller; that the Marks, and each of them, are the sole and
exclusive property of Seller, which owns all right, title, and interest in and
to the Marks, and each of them; and Purchaser agrees that, by this Agreement,
Purchaser shall acquire no ownership right or interest of any kind in or to the
Marks, or any of them. Purchaser further acknowledges and agrees that any use by
Purchaser of the Marks, or any of them, in any manner in connection with the
Property or otherwise, will result in immediate and irreparable injury to Seller
and its affiliates, and that Seller and its affiliates shall be entitled to
temporary, preliminary, and permanent injunctive relief against Purchaser in the
event of any such use of the Marks, or any of them, by Purchaser, or in the
event of any other violation by Purchaser of this Section 1.7. Purchaser may
continue to use “Crest at Barrett Lakes” in the name of the Property after
Closing provided Purchaser does not use the “Century” name or any of the Marks;
provided, however, nothing contained herein shall be deemed to be a warranty of
Seller's or Purchaser's right to use such names. Nothing herein shall limit the
right (if any) of Seller to use the name “Crest at Barrett Lakes” or “Century
Crest at Barrett Lakes” in any city other than Kennesaw, Georgia and the cities
surrounding Kennesaw, Georgia, and nothing herein shall limit the right of
Purchaser, at Purchaser’s expense at Purchaser’s sole option, to use
http://www.century-apartments.com/century-crest-at-barret-lakes for a period of
ninety (90) days after the Closing solely for the purpose of forwarding visitors
to Purchaser’s website for the Real Property.
(b)    Seller and Purchaser shall reasonably cooperate with each other in
connection with the removal of the “Century” name from the Property within sixty
(60) days after Closing, including changes in signage, lease forms, marketing
materials and the like.
(c)    This Section 1.7 shall survive the Closing.

    
 
4
 

--------------------------------------------------------------------------------




ARTICLE 2
TITLE AND SURVEY
2.1    Title Examination; Commitment for Title Insurance. Purchaser shall obtain
from Title Company, at Purchaser's expense, a commitment for an Owner's Policy
of title insurance (the “Title Commitment”) for the Property, along with all
underlying title exception documents referenced therein.Survey. Within one (1)
day following the Effective Date, Seller shall, at Seller's expense, deliver to
Purchaser that certain ALTA/ACSM Land Title Survey of the Real Property dated
April 10, 2014, last revised May 23, 2014, prepared by Watts & Browning
Engineers, Inc., and bearing the seal of Virgil Hammond, Georgia Registered Land
Surveyor No. 2554. Purchaser, may, at Purchaser’s sole cost and expense, obtain
updates to such survey delivered by Seller or obtain a new survey. Such survey
shall constitute the "Survey" hereunder unless Purchaser obtains an updated or
new survey in which event, the Survey shall be the updated or new survey
obtained by Purchaser. For purposes of the Deed to be delivered to Purchaser at
the Closing, the legal description of the Property shall be the legal
description attached hereto as Schedule 1.1(a), less and except any right-of-way
or other conveyances made by Seller prior to the Effective Date. If, however,
the metes and bounds description drawn from the Survey reflects a legal
description different from the legal description attached hereto as Schedule
1.1(a), Seller shall also deliver a quit claim deed, at Closing, containing the
legal description drawn from the Survey.
2.2    Title Objections; Cure of Title Objections.
(a)    Purchaser or its attorneys shall have until that date which is ten (10)
days prior to the Inspection Date (the “Title Objection Deadline”) to notify
Seller and its attorneys, in writing, of such objections as Purchaser may have
to the Title Commitment (including the title exception documents referred to
therein) or Survey, other than the Permitted Exceptions described in clauses (a)
through (d) of Section 2.4. Any item contained in the Title Commitment, any
matter shown on the Survey or any document that is of record and properly
indexed as of the date of such initial title examination that Seller is not
required or has not agreed in writing to discharge pursuant to the provisions of
Sections 2.3 or 2.5 shall be a “Permitted Exception”.
(b)    In the event Purchaser shall notify Seller of objections to title or to
matters shown on a Survey on or before the Title Objection Deadline, Seller
shall have the right, but not the obligation, to cure such objections except as
otherwise expressly provided in this Section 2.3(d), hereinbelow. On or before
the fifth (5th) day following Seller's receipt of Purchaser's notice of
objections, Seller shall notify Purchaser in writing whether Seller elects to
attempt to cure such objections (and Seller's failure to provide such a notice
shall be deemed an election by Seller not to cure any such objection). If Seller
elects to attempt to cure, then Seller shall use commercially reasonable efforts
to attempt to remove, satisfy or cure the same to Purchaser’s reasonable
satisfaction. If Seller elects (or is deemed to have elected) not to cure any
objections specified in Purchaser's notice, or if Seller notifies Purchaser of
Seller's intent to cure any objection and thereafter Seller fails or is unable
to effect a cure prior to Closing (or any date to which the Closing has been
extended), then in either such case Purchaser shall have the right to elect one,
but not both, of the following options, which election must in each case be made
within the time period provided in paragraph (c) below:

    
 
5
 

--------------------------------------------------------------------------------




(i)    to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any matter objected to by Purchaser which
Seller is unwilling or unable to cure, and without reduction of the Purchase
Price; or
(ii)    to terminate this Agreement by sending written notice thereof to Seller,
and upon delivery of such notice of termination, this Agreement shall terminate
and the Earnest Money shall be returned to Purchaser, and thereafter neither
party hereto shall have any further rights, obligations or liabilities hereunder
with respect to the Property, except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement;
provided, however that if such termination is due to an objection that Seller
previously notified Purchaser that Seller intended to cure and thereafter failed
to do so prior to Closing, then Seller shall additionally pay to Purchaser,
concurrently with such termination, Purchaser’s Third Party Costs (as
hereinafter defined), which obligation shall survive termination.
(c)    If Seller notifies Purchaser that Seller does not intend to attempt to
cure any title objection, or if Seller is deemed to have elected not to cure any
title objections, or if Seller notifies Purchaser of Seller's intent to cure any
objection and Seller later notifies Purchaser that Seller has failed or will be
unable to effect a cure thereof, then in any such case Purchaser shall, within
five (5) days after receiving Seller's notice or the date of Seller's deemed
election or notice of failed cure, as applicable, notify Seller in writing
whether Purchaser shall elect to accept the conveyance under clause (b)(i) above
or to terminate this Agreement under clause (b)(ii) above (with Purchaser's
failure to provide such a notice deemed an election by Purchaser to accept
conveyance under clause (b)(i) above).
(d)    Notwithstanding anything contained herein to the contrary, Seller shall
be obligated at Closing to discharge (i) all mortgages of Seller (regardless of
whether Purchaser objects to such mortgage), (ii) all monetary liens arising by,
through or under Seller, and (iii) all exceptions or encumbrances created by,
through or under Seller in violation of Section 2.6 hereinbelow. The term
“mortgage” as used herein includes any mortgage, deed of trust, deed to secure
debt and similar security instrument securing an indebtedness of Seller and
encumbering the Property or any portion thereof; the terms “discharge” and
“discharged” as used herein include compliance with a statutory bonding
procedure that has the legal effect of removing the mortgage or item as a lien
on the Property or otherwise allows the mortgage or item to be removed from the
title exceptions in the Title Policy (as defined below).
2.3    Conveyance of Title. At Closing, Seller shall convey and transfer the
Property to Purchaser. It shall be a condition to Purchaser's obligation to
close this transaction that title to the Real Property conveyed and transferred
to Purchaser shall be such title to the Real Property as will enable the Title
Company to issue to Purchaser an extended coverage American Land Title
Association (ALTA) Form 2006 Owner's Policy of Title Insurance for the Property
(the “Title Policy”) covering the Real Property, in the full amount of the
Purchase Price, subject to the following matters, which shall be deemed to be
Permitted Exceptions:

    
 
6
 

--------------------------------------------------------------------------------






(a)    the rights of tenants, as tenants only, without any right to acquire any
portion of the Property, under the Leases described in the Rent Roll and any new
Leases entered into between the Effective Date and Closing and (if required)
approved by Purchaser in accordance with the terms of this Agreement;
(b)    the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the date of Closing, subject to adjustment as herein provided;
(c)    local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building, zoning and land use laws, ordinances and
regulations, now or hereafter in effect relating to the Property;
(d)    all items set forth as exceptions in Schedule B, Part II, of the Title
Policy delivered to Purchaser by the Title Company at Closing;
(e)    additional items, if any, appearing of record or shown on the
Survey, except to the extent Seller agrees or is required to cure any such
matters pursuant to Section 2.3 or 2.5 hereof;
(f)    monetary liens arising by, through or under Purchaser; and
(g)    additional items, if any, approved by Purchaser pursuant to Section 2.6
hereof.
2.4    Pre-Closing “Gap” Title/Survey Defects. Whether or not Purchaser shall
have furnished to Seller any notice of title objections pursuant to the
foregoing provisions of this Agreement, Purchaser may, at or prior to Closing,
notify Seller in writing of any objections to title or survey matters affecting
the Property and first raised by the Title Company or the Surveyor between (a)
the date of the most recent version of the Title Commitment and/or Survey, as
applicable, and (b) the Closing Date; provided, however, that Purchaser must
notify Seller of any such objections within five (5) business days of
Purchaser's first receipt of the updated Title Commitment, updated survey or
other document, whichever first provides notice of the condition giving rise to
any such objection. With respect to any objections to title or survey matters
set forth in such notice, except for objections arising or resulting from
Seller's breach of the covenant contained in Section 2.6 hereof, Seller shall
have the same option to cure and Purchaser shall have the same option to accept
title subject to such matters or to terminate this Agreement as those which
apply to any notice of objections made by Purchaser on or before the Title
Objection Deadline.

    
 
7
 

--------------------------------------------------------------------------------






Seller's Covenant Not to Encumber. Seller agrees that, between the Effective
Date and the Closing Date, Seller will not sell, assign, rent, convey
(absolutely or as security), grant a security interest in, or otherwise encumber
or dispose of, the Property (or any part thereof or estate therein) in any
manner that will survive Closing, except as approved in writing by Purchaser or
as expressly provided in this Agreement. Notwithstanding the foregoing, Seller
shall have the right to (i) continue leasing apartment units in the Property in
the manner described in Section 5.4(b) hereof, (ii) terminate, amend or enter
into service contracts in the manner described in Section 5.4(g) hereof, and
(iii) use, deplete, remove or replace items of Tangible Personal Property in the
ordinary course of business, provided any appliances, leasing office and pool
furniture, fitness center equipment and other similar items of equipment or
furniture so removed by Seller are promptly replaced by Seller, at its cost,
with items of comparable value and utility.
ARTICLE 3
INSPECTION
3.1    Right of Inspection.
(a)    Beginning on the Effective Date, and continuing thereafter so long as
this Agreement remains in full force and effect, Purchaser and its agents,
representatives, contractors and consultants shall, at Purchaser’s sole cost and
expense and upon two (2) business days prior telephonic notice to Seller, have
the right to make physical inspections of the Property and to examine at such
place or places at the Property, in the offices of the property manager, any
operating files maintained by Seller or its property manager in connection with
the operation, leasing, maintenance and/or management of the Property,
including, without limitation, the Leases, lease files, service contracts,
bills, invoices, receipts and other general records relating to the income and
expenses of the Property, correspondence, surveys, plans and specifications,
warranties for services and materials provided to the Property and similar
materials, but excluding materials not directly related to the operation,
leasing, maintenance, and/or management of the Property such as Seller's
internal memoranda, financial projections, insurance policies (other than
certificates), operating budgets, appraisals, accounting and tax records (other
than accounting records specifically set forth in the list of Deliveries or
required under Section 11.22) and similar proprietary or confidential
information (the “Excluded Items”). Seller shall have the right, but not the
obligation, to have one of its representatives accompany Purchaser or its
representatives on each such inspection or examination. Seller shall reasonably
cooperate with Purchaser in its inspections and examinations of the Property,
but Seller shall not be obligated to incur any liability, undue time commitment
or expense in connection therewith. In addition to the foregoing, Seller shall
provide to Purchaser, within three (3) days after the Effective Date, at the
sole expense of Seller, all documents pertaining to the Property described on
Schedule 3.1 attached hereto or otherwise reasonably requested by Purchaser, but
excluding any Excluded Items; provided, however, that Purchaser agrees that the
items notated thereon as “to be made available at the Property only” shall not
be delivered by Seller to Purchaser but shall be made available to Purchaser at
the Property and all items noted thereon as "electronic" shall be delivered to
Purchaser in an electronic format.

    
 
8
 

--------------------------------------------------------------------------------




(b)    Purchaser’s inspections of the Property shall not damage the Property in
any respect, shall not be invasive in any respect (including, without
limitation, soil borings, test pits, groundwater testing, or Phase II or Phase
III environmental testing; it being agreed by Seller that testing for radon
shall not be deemed invasive), and shall be conducted in accordance with
standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations. Following each such entry by the
Purchaser Parties with respect to the Inspections, Purchaser shall promptly
restore, or cause to be restored, any damage caused to the Property by Purchaser
or its employees, agents or representatives during any Inspections to
substantially its original condition as existed immediately prior to any such
Inspections. Purchaser shall not have the right to submit any samples or other
materials to any testing laboratory or similar facility without obtaining the
prior written consent of Seller other than as is customary in connection with
friable asbestos specifically identified in a Phase I environmental assessment
or radon assessment.
(c)    Purchaser shall indemnify, hold harmless and defend Seller, its members,
and their respective, members, affiliates, indirect owners (including trusts and
plans), trustees, officers, directors, shareholders, agents and employees from
and against any and all claims, demands, causes of action, liabilities, losses,
costs, damages and expenses (including reasonable attorneys' fees and expenses
and court costs incurred in defending any such claim or in enforcing this
indemnity but expressly excluding punitive, consequential, special or incidental
damages, except to the extent actually required by law to be paid to a third
party unaffiliated with Seller) of whatsoever nature (for purposes of this
Section 3.1, individually a “Claim” and collectively, “Claims”) that are
incurred by Seller or any other indemnified party and arising out of or in
connection with the acts or omissions of Purchaser and its agents,
representatives, contractors and consultants, or any of them, in connection with
the Inspections of the Property, including but not limited to Claims arising out
of or in connection with personal injury or death of persons, loss, destruction
or damage to property, or liens or claims of lien filed against the Property,
but excluding any Claims to the extent of any gross negligence or willful
misconduct of Seller or any other indemnified party. Notwithstanding the
foregoing, Purchaser shall have no liability for pre-existing conditions
discovered by any inspection of the Real Property except to the extent actually
aggravated by Purchaser. This Section 3.1(c) shall survive Closing or any
termination of this Agreement.
3.2    Right of Termination. Seller agrees that in the event Purchaser
determines, in Purchaser's sole and absolute discretion, that it does not wish
to acquire the Property for any reason or no reason, then Purchaser shall have
the right to terminate this Agreement by giving written notice of such
termination to Seller on or before the date that is thirty (30) days following
the Opening of Escrow (the “Inspection Date”). Upon any such termination of this
Agreement pursuant to Purchaser's rights under this Section, 3.2 the Earnest
Money shall be promptly returned to Purchaser in accordance with Section 1.6
hereof, and Purchaser and Seller shall have no further rights and obligations
hereunder except those which expressly survive termination of this Agreement. If
Purchaser fails to give Seller timely notice of termination on or before the
Inspection Date, then Purchaser shall no longer have the right to terminate this
Agreement under this Section 3.2 and (subject to any contrary provisions of this
Agreement) shall be bound to proceed to Closing and consummate the transaction
contemplated hereby pursuant to the terms of this Agreement. Time is of the
essence with respect to the provisions of this Section 3.2. The period
commencing on the

    
 
9
 

--------------------------------------------------------------------------------




Effective Date and ending on the Inspection Date may sometimes be referred to
herein as the "Inspection Period".
3.3    Confidentiality.
(a)    Purchaser acknowledges that all reports and other information provided to
Purchaser, including those items set forth and described in Schedule 3.1 hereof
(the “Deliveries”), under this Agreement or separate arrangement with Seller or
Broker are for informational purposes only and shall not be construed as a
representation or warranty on the part of Seller or any other party regarding
the Property. Notwithstanding any provision of this Agreement, Purchaser shall
not have access to, and Seller shall not be obligated to make available to
Purchaser, any confidential, proprietary or privileged information of Seller
related to the Property, such excluded materials to include Seller’s internal
memoranda, financial projections, operating budgets, appraisals, tax returns and
similar proprietary, confidential or privileged information. Notwithstanding
anything in the foregoing to the contrary, Seller will make available to
Purchaser financial statements, operating reports and rent rolls used in
Seller’s ordinary course of business.
(b)    The existence and contents of this Agreement, the negotiations of parties
with respect to the possible sale and purchase of the Property and any matters
disclosed by any Inspections undertaken by Purchaser with respect to the
Property and any additional information furnished by Seller to Purchaser from
time to time (including, without limitation, the Deliveries) shall be kept
confidential and shall not be disclosed to any third parties without the consent
of both parties hereto, except for any disclosure (i) that may be required by
law to be made to any applicable governmental or quasi-governmental authorities
or any other person or entity, or (ii) of information otherwise in the public
domain. No advertisement or other publicity concerning this transaction shall be
made or disseminated by either party at any time without the review and approval
of both parties hereto. Both parties recognize the need to disclose, and agree
to the disclosure of, certain aspects of this transaction to their respective
lenders, investors, accountants, attorneys and other consultants. Neither party
is responsible for the actions of third parties as to the disclosure of
confidential information, but each party agrees to inform their lender,
investors, accountants, attorneys and other consultants of the confidentiality
of this transaction and all such other information and, upon request of the
other, agrees to use reasonable efforts to obtain confidentiality agreements
from such third parties. Notwithstanding the foregoing of this Section 3.3,
either of Seller or Purchaser (or both) may issue a press release generally
describing the transaction from and after Closing, provided that any such press
release issued by either party must be approved in advance by the other party if
and to the extent that it identifies the other party or any non-public
information relating thereto. Notwithstanding anything in this Agreement to the
contrary, Seller hereby acknowledges and agrees that Purchaser or its
affiliates, agents, consultants and/or representatives may communicate with any
local governmental authority having jurisdiction over the Property for the
purpose of gathering information reasonably related to the zoning compliance of
and taxes relating to the Property.

    
 
10
 

--------------------------------------------------------------------------------






(c)    If this Agreement is terminated, Purchaser shall, within seven (7) days
from the date of such termination, return or cause to be returned to Seller all
Deliveries and, if requested by Seller and upon reimbursement of Purchaser's
actual costs therefor, deliver to Seller copies of all third party reports
prepared by or on behalf of Purchaser (to the extent Purchaser is legally
entitled to do so), without representation or warranty and without any right of
reliance thereon. The provisions of this Section 3.3 shall survive the
termination of this Agreement.


ARTICLE 4
CLOSING


4.1    Time and Place. The consummation of the transaction as contemplated
hereby (“Closing”) shall be held at the office of Escrow Agent on the date that
is thirty (30) days following the Inspection Date, via escrow funds and fully
executed documents. At Closing, Seller and Purchaser shall perform the
obligations set forth in, respectively, Section 4.2 and Section 4.3. The Closing
may be held at such other place or such earlier time and date as Seller and
Purchaser shall mutually reasonably approve in writing. Notwithstanding the
foregoing, Purchaser shall have the right to extend Closing for up to thirty
(30) days beyond the original outside Closing Date upon delivery of written
notice to Seller at least three (3) business days prior to the then-scheduled
Closing Date, along with a simultaneous delivery to Escrow Agent of an
additional Earnest Money deposit, by wire transfer of immediately available
funds, in the amount of Three Hundred Fifty Thousand and No/100 Dollars
($350,000.00) (the “Extension Earnest Money”). The Extension Earnest Money shall
be applied as a credit against the Purchase Price at Closing. The date on which
the Closing is scheduled to occur hereunder (or, if earlier or as extended
hereby, the date on which Closing occurs) is sometimes referred to herein as the
“Closing Date”. The parties will endeavor to “pre-close” on the business day
prior to the Closing Date, so as to allow the wire transfers of the Purchase
Price from Purchaser and/or its lender to Escrow Agent to occur at the opening
of business on the Closing Date or as promptly thereafter as practical.
 
4.2    Seller's Obligations at Closing. At Closing, Seller shall:
(a)    deliver to Purchaser a duly executed limited warranty deed in the form
attached hereto as Schedule 4.2(a) and by this reference made a part hereof,
conveying the Real Property to Purchaser subject only to the Permitted
Exceptions (collectively, the “Deed”);

    
 
11
 

--------------------------------------------------------------------------------






(b)    deliver to Purchaser a bill of sale and assignment and assumption of
leases and service contracts, in the form attached hereto as Schedule 4.2(b) and
by this reference made a part hereof, duly executed by Seller, pursuant to which
(i) Seller shall convey the Tangible Personal Property and the Intangible
Property to Purchaser, and (ii) Seller shall assign to Purchaser, and Purchaser
shall assume from and after the date of Closing, Seller's interest in and to the
Leases and Designated Service Contracts, as amended or supplemented pursuant to
this Agreement (collectively, the “Bill of Sale and Assignment”);
(c)    join with Purchaser to execute a notice (the “Tenant Notice”) in the form
of Schedule 4.2(c) attached hereto, which Purchaser shall send to each tenant
under each of the Leases informing such tenant of the sale of the Property and
of the assignment to Purchaser of Seller's interest in, and obligations under,
the Leases (including, if applicable any security deposits) and directing that
all rent and other sums payable after the Closing under each such Lease shall be
paid as set forth in the notice;
(d)    deliver to Purchaser a certificate (the “Seller's Closing Certificate”),
dated as of the date of Closing and duly executed by Seller, in the form of
Schedule 4.2(d) attached hereto, stating that the representations and warranties
of Seller contained in Section 5.1 of this Agreement are true and correct in all
material respects as of the date of Closing (with necessary modifications to
reflect any changes therein or identifying any representation or warranty which
is not, or no longer is, true and correct and explaining the state of facts
giving rise to the change); provided, however, that the inclusion of any change
or exception in such certificate shall not prejudice Purchaser's rights under
this Agreement with respect to the subject matter of such change or exception,
including the right of Purchaser to terminate this Agreement and receive a
return of the Earnest Money, as provided in Section 4.6 or Section 6.2, as the
case may be. The Seller's Closing Certificate shall include an updated Rent Roll
dated no earlier than two (2) days prior to the Closing Date as to which Seller
shall make the same representations and warranties, as of the date of such Rent
Roll, as Seller makes under Section 5.1(d) with respect to the Rent Roll
attached hereto;
(e)    deliver to Purchaser such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller;
(f)    deliver to Purchaser an affidavit duly executed by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act;
(g)    deliver to the Title Company a title insurance affidavit, duly executed
by Seller or a representative of Seller, in form and content reasonably
satisfactory to Seller and the Title Company regarding construction, debts,
liens and parties in possession and other matters customarily required by Title
Company and, if applicable, a customary “gap” indemnity not to exceed five (5)
days in duration and otherwise in form and substance reasonably acceptable to
Seller;

    
 
12
 

--------------------------------------------------------------------------------




(h)    deliver to Purchaser at the Property the Leases, together with such
leasing and property files and records, and other Deliveries, all to the extent
not previously delivered and the originals thereof to the extent in Seller’s or
Seller' property manager's possession;
(i)    deliver to Purchaser possession and occupancy of the Property, subject
only to the Permitted Exceptions;
(j)    deliver a closing statement evidencing the transaction contemplated by
this Agreement and such additional documents as shall be reasonably requested by
the Title Company or required to consummate the transaction contemplated by this
Agreement; provided, however, that in no event shall Seller be required to
indemnify the Title Company, Purchaser, or any other party pursuant to any such
documents, or undertake any other material liability not expressly contemplated
in this Agreement, unless Seller elects to do so in its sole discretion;
(k)    if the legal description attached hereto as Schedule 1.1(a) differs from
the legal description of the Property drawn from the Survey, Seller shall at
Closing deliver (in addition to the Deed) a quit claim deed conveying the
Property pursuant to the legal description drawn from the Survey, which legal
description shall be subject to Seller's approval, which approval shall not be
unreasonably withheld;
(l)    deliver to Purchaser a broker lien waiver affidavit, as is customary in
the State of Georgia; and
(m)    deliver to the Title Company an affidavit affirming the residence of
Seller, as required by Georgia law, duly executed by Seller or a representative
of Seller, in form and content reasonably satisfactory to Seller and the Title
Company.
4.3    Purchaser's Obligations at Closing. At Closing, Purchaser shall:
(a)    deliver to Escrow Agent the full amount of the Purchase Price (inclusive
of the Earnest Money theretofore delivered to Escrow Agent) as increased or
decreased by prorations and adjustments as herein provided, prior to 3:00 p.m.
(Eastern time) on the Closing Date, in immediately available federal funds wire
transferred to Escrow Agent's Account, and deliver to Escrow Agent instructions
to release the full amount of the Purchase Price, as increased or decreased by
prorations and adjustments as herein provided, to Seller;
(b)    join Seller in execution of all counterparts of the Bill of Sale and
Assignment and the Tenant Notice. In connection with the Tenant Notice,
Purchaser shall deliver to each and every tenant of the Property under a Lease
thereof a signed statement acknowledging Purchaser's receipt and responsibility
for each tenant's security deposit (to the extent credited or delivered by
Seller to Purchaser at Closing), if any, all in compliance with and to the
extent required by the applicable law. The provisions of this sub-section shall
survive Closing;
(c)    deliver to Seller such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser;

    
 
13
 

--------------------------------------------------------------------------------




(d)    deliver to Seller a certificate dated as of the date of Closing and duly
executed by Purchaser, stating that the representations and warranties of
Purchaser contained in Section 5.5 of this Agreement are true and correct in all
material respects as of the date of Closing (with necessary modifications to
reflect any changes therein or identifying any representation or warranty which
is not, or no longer is, true and correct and explaining the state of facts
giving rise to the change); provided, however, that the inclusion of any change
or exception in such certificate shall not prejudice Seller's rights under this
Agreement with respect to the subject matter of such change or exception,
including the right of Seller to terminate this Agreement and receive the
Earnest Money, as provided in Section 4.7 or Section 6.1, as the case nay be;
(e)    deliver a closing statement evidencing the transaction contemplated by
this Agreement and such additional documents as shall be reasonably requested by
the Title Company or required to consummate the transaction contemplated by this
Agreement; provided, however, that in no event shall Purchaser be required to
indemnify the Title Company, Seller, or any other party pursuant to any such
documents, or undertake any other material liability not expressly contemplated
in this Agreement, unless Purchaser elects to do so in its sole discretion; and
(f)    deliver to Seller a broker lien waiver affidavit, as is customary in the
State of Georgia.
4.4    Credits and Prorations.
(a)    All income and expenses in connection with the operation of the Property
shall be apportioned, as of 11:59 p.m. (Eastern time) on the day prior to the
Closing Date, as if Purchaser were vested with title to the Property during the
entire Closing Date, such that, except as otherwise expressly provided to the
contrary in this Agreement, Seller shall have the benefit of income and the
burden of expenses for the day preceding the Closing Date and the Purchaser
shall have the benefit of income and the burden of expenses for the Closing Date
and thereafter. Items (1)-(5) below will be prorated at Closing utilizing the
information known at that time. A post-closing “true-up” shall take place within
ninety (90) days of the Closing Date to adjust the prorations of said items (1),
(3), (4) and (5), if necessary, and within a reasonable time to adjust the
proration of said item (2), if necessary. Such prorated items shall include,
without limitation, the following:
(1)    rents, if any, based on the amount collected for the current month. The
term “rents” as used in this Agreement includes all payments due and payable by,
or received from, tenants under the Leases other than refundable deposits,
application fees, reimbursement payments that are attributable to periods prior
to Closing, late charges, pet and cleaning charges and termination payments
(which refundable deposits shall be treated as set forth in Section 4.4(b)(1),
but such other amounts shall be retained by Seller);
(2)    ad valorem taxes and assessments levied against the Property (including
personal property taxes on the Tangible Personal Property), which shall be
prorated as set forth in Section 4.4(b)(2) hereof;

    
 
14
 

--------------------------------------------------------------------------------




(3)    payments or amounts due under the Designated Service Contracts. To the
extent any rebate, concession or commission payable to Seller under any
Designated Service Contract has accrued before Closing but has not been paid to
Seller, Seller shall receive a credit for such accrued amounts at Closing;
Seller shall retain any signing bonus or similar payments received by Seller
before Closing to the extent solely relating to the period prior to Closing and
all other up-front payments shall be prorated;
(4)    gas, electricity, water and other utility charges for which Seller is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing or the most recent utility
bill received by Seller, as applicable, including, without limitation, water
charges not yet due and payable to such utility provider at Closing, but which
amounts are customarily billed directly to Seller and reimbursed by tenants; and
(5)    any other operating expenses, income or other items pertaining to the
Property which are customarily prorated between a purchaser and a seller in
comparable commercial transactions in the area in which the Property is located.
(b)    Notwithstanding anything contained in the foregoing provisions:
(1)    At Closing, (A) Seller shall credit to Purchaser the amount of such
unforfeited resident deposits as shown on the rent roll, and (B) Purchaser shall
credit to the account of Seller all refundable cash or other deposits posted
with utility companies serving the Property, or, at either party's option,
Purchaser shall contract directly with the utility companies and Seller shall be
entitled to receive and retain such refundable cash and deposits; provided that
Purchaser and Seller will cooperate so that utility service to the Property is
not interrupted. For the purposes of this Section 4.4(b)(1) the term
“unforfeited resident deposits” means any refundable resident deposits which are
held by Seller and which Seller has not applied against delinquent rents,
property damage or otherwise in accordance with the applicable Lease.
(2)    Any ad valorem taxes for the current year paid at or prior to Closing
shall be prorated based upon the amounts actually paid for the current tax year.
If all taxes and assessments for the current tax year have not been paid before
Closing, then Seller shall be charged at Closing an amount equal to that portion
of such taxes and assessments which relates to the period before Closing and
Purchaser shall pay the taxes and assessments prior to their becoming
delinquent. Any such apportionment made with respect to a tax year for which the
tax rate or assessed valuation, or both, have not yet been fixed shall be based
upon the tax rate and/or assessed valuation last fixed. To the extent that the
actual taxes and assessments for the current tax year differ from the amount
apportioned at Closing, the parties shall make all necessary adjustments by
appropriate payments between themselves following Closing promptly following the
availability of the final tax bills. For avoidance of doubt, any refunds
generated from appeal of ad valorem taxes for year

    
 
15
 

--------------------------------------------------------------------------------




(s) prior to the current year shall remain the property of Seller and paid to
Seller by Purchaser, if and to the extent received by Purchaser; provided
however that Seller shall have no right to commence any appeal after the
Effective Date.
(3)    Gas, electricity, water and other utility charges referred to in
Section 4.4(a)(4) above which are payable by any tenant directly to a third
party shall not be apportioned hereunder, and Purchaser shall accept title
subject to any of such charges which are unpaid and Purchaser shall look solely
to the responsible tenant for the payment of the same.
(4)    If Seller shall have paid any gas, electricity, water or other utility
charges referred to in Section 4.4(a)(4) above directly to a third party which
are reimbursable by tenants, but shall not have been reimbursed therefor by the
time of Closing, Seller shall not receive any credit for such charges so paid by
Seller. Rather, Purchaser shall use reasonable efforts for a period of sixty
(60) days after the Closing Date, to collect all such reimbursable utility bills
for utility charges incurred by Seller and reimbursable to Seller from the
tenants under the Leases for periods prior to Closing (“RUBS”), and, if received
by Purchaser, shall promptly remitted the same to Seller. Thereafter, Buyer
shall have no obligation to remit RUBS income to Seller.
(5)    Intentionally omitted.
(6)    Seller shall pay in full all leasing commissions and locators' and
finders' fees, if any, due to leasing or other agents (pursuant to a contractual
arrangement with Seller) for each Lease and Lease renewal entered into by Seller
prior to the Closing Date promptly when due.
(7)    The Tangible Personal Property is included in this sale, without further
charge.
(8)    Unpaid and delinquent rent collected by Seller and Purchaser after the
date of Closing shall be delivered as follows: (a) if Seller collects any unpaid
or delinquent rent for the Property, Seller shall, within fifteen (15) days
after the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser after the Closing shall be applied first to
current rentals and then to delinquent rentals, if any, in inverse order of
maturity. Purchaser will make a good faith effort after Closing for up to ninety
(90) days to collect all rents in the usual course of Purchaser's operation of
the Property, but Purchaser will not be obligated to incur any expense or
institute any lawsuit or other collection procedures to collect delinquent
rents. Notwithstanding the foregoing, Seller shall have the sole right to
collect rents, if any, which are unpaid or delinquent as of Closing, from
tenants who are no longer

    
 
16
 

--------------------------------------------------------------------------------




in occupancy as of the Closing (and Purchaser shall promptly deliver any such
rents to Seller if received by Purchaser after Closing).


(9)    The provisions of this Section 4.4(b) shall survive Closing.


(c)    The Purchase Price shall be adjusted for any "rent ready" credit under
Section 5.4(e) hereof.


4.5    Closing Costs. Seller shall pay (a) the fees of any counsel representing
it in connection with this transaction, (b) applicable Georgia transfer taxes
due upon recordation of the Deed, (c) the cost of the Survey provided by Seller
(but not the cost of any update or revision to the Survey), (d) the costs of
curing all title objections for which Seller is responsible under this
Agreement, (e) the costs of recording the Deed and all mortgage cancellations,
(f) one-half (1/2) of any escrow fees charged by the Escrow Agent (up to a
maximum of $500.00), and (g) all fees payable to Broker. Purchaser shall pay (A)
the fees of any counsel representing Purchaser in connection with this
transaction, (B) all premiums for the Title Policy and any lender’s policy, and
any and all endorsements to the Title Policy required by Purchaser or
Purchaser’s lender(s), (C) the cost of Purchaser’s inspections of the Property,
(D) the cost of any updates or revisions to the Survey, including updates or
revisions necessary to comply with the requirements of Purchaser or Purchaser’s
lender(s) and (E) one-half (1/2) of any escrow fees charged by the Escrow Agent.
All other costs and expenses incident to this transaction and the closing
thereof shall be paid by the party incurring same.


4.6    Conditions Precedent to Obligation of Purchaser. The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing (or such earlier time as otherwise
required hereby) of all of the following conditions, any or all of which may be
waived by Purchaser in its sole discretion:
(a)    Seller shall have delivered to Escrow Agent all of the items required to
be delivered by Seller or Seller's agents pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 4.2.
(b)    All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with necessary modifications to reflect any changes therein or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change).
(c)    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.

    
 
17
 

--------------------------------------------------------------------------------




(d)    The Title Company is unconditionally committed to issue the Title Policy
subject only to the Permitted Exceptions upon payment of the premium therefor
and satisfaction by Purchaser of all requirements set forth in the Title
Commitment which are within the control of Purchaser to satisfy.
In the event any of the foregoing conditions has not been satisfied by the
Closing Date, Purchaser shall have the right to terminate this Agreement by
written notice given to Seller on the Closing Date, whereupon Escrow Agent shall
promptly refund the Earnest Money to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive the termination of this Agreement;
provided, however, that if any of the foregoing conditions has not been
satisfied due to a default by Purchaser or Seller hereunder, then Purchaser's
and Seller's respective rights, remedies and obligations shall instead be
determined in accordance with Article 6.
4.7    Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:
(a)    Escrow Agent shall have received the Purchase Price as adjusted pursuant
to and payable in the manner provided for in this Agreement.
(b)    Purchaser shall have delivered to Escrow Agent all of the material items
required to be delivered by Purchaser pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.3.
(c)    All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with necessary modifications to reflect any changes therein or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change).
(d)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.
In the event any of the foregoing conditions has not been satisfied by the
Closing Date, Seller shall have the right to terminate this Agreement by written
notice given to Purchaser on the Closing Date, whereupon Escrow Agent shall
promptly refund the Earnest Money to Purchaser and the parties shall have no
further rights, duties or obligations hereunder, other than those which are
expressly provided herein to survive a termination of this Agreement; provided,
however, if any of the foregoing conditions has not been satisfied due to a
default by Purchaser or Seller hereunder, then Purchaser's and Seller's
respective rights, remedies and obligations shall instead be determined in
accordance with Article 6.

    
 
18
 

--------------------------------------------------------------------------------








4.8    Seller's Tax Deferred Exchange. Seller may convey the Property as part of
a tax deferred exchange for the benefit of Seller pursuant to Section 1031 of
the Internal Revenue Code. With respect thereto, Seller may assign all of
Seller's contract rights and obligations hereunder to an exchange accommodation
titleholder or a qualified intermediary, as part of, and in furtherance of, such
tax deferred exchange. Purchaser agrees to reasonably cooperate in such exchange
for the benefit of Seller at no cost, expense or liability to Purchaser and
without reduction or alteration of the rights of Purchaser under this Agreement
and with respect to Seller; and Purchaser further agrees to execute any and all
documents (subject to the reasonable approval of Purchaser's legal counsel) as
are reasonably necessary in connection with such exchange at Seller's sole
expense provided that Purchaser shall not be required to undertake any liability
or obligation in so doing and provided that such exchange does not extend the
Closing Date. As part of such exchange, Seller shall convey the Property
directly to Purchaser and Purchaser shall not be obligated to acquire or convey
any other property as part of such exchange. Seller shall indemnify, hold
harmless and defend Purchaser from and against any and all claims, demands,
causes of action, liabilities, losses, costs, damages and expenses (including
reasonable attorneys' fees and expenses and court costs incurred in defending
any such claim or in enforcing this indemnity) that may be incurred by Purchaser
and arising out of Purchaser's participation in such exchange for the benefit of
Seller, which obligation shall survive the Closing. Notwithstanding the
foregoing, should Seller fail to effect a tax deferred exchange as contemplated
in this Section 4.8 for any reason, then the sale by Seller of the Property
shall be consummated in accordance with terms and conditions of this Agreement
just as though the provisions of this Section 4.8 had been omitted from this
Agreement, except that Purchaser shall be reimbursed and indemnified from
resulting costs and expenses as provided in this Section. Nothing contained in
this Section 4.8 shall release Seller of any of its obligations or liabilities
under this Agreement, whether accruing before, at or after Closing, nor shall
anything contained in this Section 4.8 impose any liability or obligation on
Purchaser with respect to the tax consequences of this transaction to Seller.


4.9    Purchaser's Tax Deferred Exchange. Purchaser may acquire any the Property
as part of a tax deferred exchange for the benefit of Purchaser pursuant to
Section 1031 of the Internal Revenue Code. With respect thereto, Purchaser may
assign all of Purchaser's contract rights and obligations hereunder to an
exchange accommodation titleholder or a qualified intermediary, as part of, and
in furtherance of, such tax deferred exchange. Seller agrees to reasonably
cooperate in such exchange for the benefit of Purchaser at no cost, expense or
liability to Seller and without reduction or alteration of the rights of Seller
under this Agreement and with respect to Purchaser; and Seller further agrees to
execute any and all documents (subject to the reasonable approval of Seller's
legal counsel) as are reasonably necessary in connection with such exchange at
Purchaser's sole expense provided that Seller shall not be required to undertake
any liability or obligation in so doing and provided that such exchange does not
extend the Closing Date. As part of such exchange, Seller shall convey the
Property directly to Purchaser and Seller shall not be obligated to acquire or
convey any other property as part of such exchange. Purchaser shall indemnify,
hold harmless and defend Seller from and against any and all claims, demands,
causes of action, liabilities, losses, costs, damages and expenses (including
reasonable attorneys' fees and expenses and court costs

    
 
19
 

--------------------------------------------------------------------------------




incurred in defending any such claim or in enforcing this indemnity) that may be
incurred by Seller and arising out of Seller's participation in such exchange
for the benefit of Purchaser. Notwithstanding the foregoing, should Purchaser
fail to effect a tax deferred exchange as contemplated in this Section 4.9 for
any reason, then the purchase by Purchaser of the Property shall be consummated
in accordance with terms and conditions of this Agreement just as though the
provisions of this Section 4.9 had been omitted from this Agreement, except that
Seller shall be reimbursed and indemnified from resulting costs and expenses as
provided in this Section. Nothing contained in this Section 4.9 shall release
Purchaser of any of its obligations or liabilities under this Agreement, whether
arising before, at or after Closing, nor shall anything contained in
this Section 4.9 impose any liability or obligation on Seller with respect to
the tax consequences of this transaction to Purchaser.


ARTICLE 5
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1    Representations and Warranties of Seller. The Seller makes the following
representations and warranties to Purchaser as of the Effective Date and as of
the Closing Date (upon delivery of Seller’s Closing Certificate, as required
pursuant to Section 4.2(d), hereof). Such representations and warranties are
subject to those matters, if any, disclosed in Seller's disclosure statement
attached hereto as Schedule 5.1 and made a part hereof by this reference
(“Seller's Disclosure Statement”), and (ii) the Permitted Exceptions.
(a)    Organization and Authority. The Seller has been duly organized and is
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to transact business and in good standing in the State
where the Property is located. Seller has the full right and authority to enter
into this Agreement and to transfer the Property pursuant hereto and to
consummate or cause to be consummated the transactions contemplated herein. The
person signing this Agreement on behalf of Seller is authorized to do so.
Neither the execution and delivery of this Agreement nor any other documents
executed and delivered, or to be executed and delivered, by Seller in connection
with the transactions described herein, will violate any provision of Seller's
organizational documents or of any agreements, regulations, or laws to or by
which Seller is bound. This Agreement has been, and each document to be executed
and delivered by Seller at Closing shall have been as of Closing, duly
authorized, executed and delivered by Seller, is a valid and binding obligation
of Seller and is enforceable against Seller in accordance with its terms subject
to (i) applicable bankruptcy, insolvency, reorganization, moratorium, and other
laws affecting the rights of creditors generally; and (ii) the exercise of
judicial discretion in accordance with general principles of equity.
(b)    Consents. Seller has obtained all consents and permissions (if any)
related to the transactions herein contemplated and required under any covenant,
agreement, encumbrance, law or regulation by which Seller or the Property is
bound.

    
 
20
 

--------------------------------------------------------------------------------






(c)    Pending Actions. Except as set forth on Schedule 5.1, Seller has not
received written notice of any, and to Seller's actual knowledge (without a duty
to investigate), there is no pending or threatened in writing, action, suit,
arbitration, administrative or judicial proceeding, or unsatisfied order or
judgment against Seller which pertains directly to Seller, the Property or the
transaction contemplated by this Agreement, which in either case, if adversely
determined, could have a material adverse effect on Seller’s ability to
consummate the transaction contemplated herein or on the use, operation or value
of the Property.
(d)    Leases and Rent Roll. Seller is the lessor or landlord under the Leases.
The Rent Roll attached as Schedule 1.1(e) is, and each rent roll hereafter
delivered by Seller to Purchaser shall be the rent roll maintained by Seller and
relied on by Seller for internal administration and accounting purposes, and
Seller has no basis, to Seller's actual knowledge (without a duty to
investigate), to believe that any such rent roll is not accurate in any material
respect. Notwithstanding anything to the contrary contained in this Agreement,
Seller does not represent or warrant that any particular Lease will be in force
or effect at Closing or that the tenants under the Leases will have performed
their obligations thereunder. The termination of any Lease prior to Closing by
reason of the tenant's default or for any other reason not constituting a
default by Seller under this Agreement shall not affect the obligations of
Purchaser under this Agreement in any manner or entitle Purchaser to an
abatement of or credit against the Purchase Price or give rise to any other
claim on the part of Purchaser.
(e)    Condemnation. Seller has not received written notice of any, and to
Seller’s actual knowledge (without duty to investigate) there is no, pending or
threatened in writing, condemnation proceeding relating to the Property.
(f)    Insurance. Seller has not received, prior to the Effective Date, any
written notice from Seller's current insurance carrier of any defects or
inadequacies in or on the Property or any part or component thereof that would
materially and adversely affect the insurability of the Property or cause any
material increase in the premiums for insurance for the Property, that have not
been cured or repaired.
(g)    Environmental Matters. (i) Seller has received no written notice from any
governmental authority or any other person or entity asserting any violation of
Environmental Laws related to the Property which has not been cured or corrected
as of the Effective Date, and (ii) other than the environmental reports
previously delivered to Purchaser, Seller has not commissioned any study
relating to the presence or absence of Hazardous Materials on the Property. The
term “Environmental Laws” includes without limitation the Resource Conservation
and Recovery Act and the Comprehensive Environmental Response, Compensation, and
Liability Act and other federal laws governing the environment as in effect on
the date of this Agreement together with their implementing regulations as of
the date of this Agreement applicable to the Property, and all applicable state,
regional, county, municipal and other local laws, regulations and ordinances
that are equivalent or similar to the federal laws recited above or that purport
to regulate hazardous or toxic substances and materials. The term “Hazardous
Materials” includes petroleum (including crude oil or any fraction thereof) and
any substance, material, waste, pollutant or contaminant listed

    
 
21
 

--------------------------------------------------------------------------------




or defined as hazardous or toxic under any Environmental Laws, in any case at
levels or concentrations requiring monitoring, reporting, remediation or removal
in accordance with Environmental Laws.
(h)    Service Contracts. There are no material service, supply, equipment
rental or similar agreements (each a “Service Contract” and collectively
“Service Contracts”) to which Seller is a party affecting the Property other
than those set forth in Schedule 5.1(h) and the copies of the Service Contracts
that have been delivered by Seller to Purchaser are true, correct and complete
in all material respects and include any material amendments or modifications
thereto. To Seller's knowledge, Seller is not in default with respect to its
obligations or liabilities under any of the Service Contracts where the failure
to cure such default would have a Material Adverse Effect. “Material Adverse
Effect” means, with respect to any fact or circumstance, that such fact or
circumstance would individually or in the aggregate have a material adverse
effect on title to the Property or any portion thereof, on Seller's ability to
consummate the transaction contemplated herein, or on the value or operation of
the Property.
(i)    Employees. Seller has no employees that Purchaser shall be obligated to
employ following the Closing.
(j)    Operating Statements. The operating statements for the Property delivered
to Purchaser are the operating statements maintained by Seller and relied on by
Seller for internal administration and accounting purposes; provided, however,
that Seller does not and will not represent or warrant that Purchaser will be
able to, or should be able to, operate the Property according to and with
similar results as shown in such operating statements.
(k)    Violations. Seller has not received any written notice from any
governmental authority that the Real Property is not in material compliance with
all applicable laws, ordinances and regulations.
(l)    Seller. Seller is not “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.
(m)     Patriot Act and Related Matters. Seller is not:
(A)    listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”); or


(B)    a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; or owned or controlled by, or acts for
or on behalf of, any person on the Lists or any other person who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.



    
 
22
 

--------------------------------------------------------------------------------




(n)    Deliveries. Seller shall not intentionally withhold from Purchaser any
information, in Seller’s possession, related to the condition of the Property,
which Seller is otherwise obligated to provide to Purchaser pursuant to Sections
3.1(a) or 5.4(k) of this Agreement. The foregoing notwithstanding, in the event
of any inconsistency or conflict between the immediately preceding sentence and
any provision of Article 9 of this Agreement, the provisions of Article 9 shall
control in all respects.
5.2    Knowledge Defined. References to the “knowledge” of Seller shall refer
only to the actual knowledge, without investigation or inquiry, on the Effective
Date and on the Closing Date as specified in the Seller’s Closing Certificate,
of the Designated Representatives (as hereinafter defined) of Seller, and shall
not be construed, by imputation or otherwise, to refer to the knowledge of any
property manager or broker, or to any other officer, agent, manager,
representative or employee of Seller or any affiliate of Seller, or to impose
upon such Designated Representatives any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains. As used herein, the
term “Designated Representatives” shall refer to the following persons: (i) Andy
Trotter, Chief Investment Officer, and (ii) Shannon Watkins, Asset Manager. In
no event shall Purchaser have any personal claim against the above-named
individuals as a result of the reference thereto in this Section 5.2
and Purchaser waives and releases all such claims which Purchaser now has or may
later acquire against them in connection with the transactions contemplated in
this Agreement.


5.3    Survival of Seller's Representations and Warranties. The representations
and warranties of Seller set forth in Section 5.1, as updated by Seller's
Closing Certificate to the extent permitted hereunder, shall survive Closing for
a period of nine (9) months after Closing. Except with respect to fraudulent
misrepresentation for which the Agreement is terminated under Section 6.2, in
which event Section 6.2 shall apply, no claim for a breach of any representation
or warranty of Seller or breach of this Agreement by Seller shall be actionable
or payable (a) if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
Closing, (b) unless the valid claims for all such breaches collectively
aggregate Twenty-Five Thousand and No/100 Dollars ($25,000.00) or more, in which
event the full amount of such valid claims shall be actionable, up to but not
exceeding the amount of the Cap (as defined below), and (c) unless written
notice containing a description of the specific nature of such breach shall have
been given by Purchaser to Seller prior to the expiration of said nine (9) month
period and an action shall have been commenced by Purchaser against Seller
within eleven (11) months after Closing. In the event of any breach by Seller of
its representations and warranties contained herein which Purchaser first
discovers after Closing and provides timely notice as aforesaid, Seller shall
indemnify and hold Purchaser harmless from and against any and all loss, damage,
cost or expense resulting therefrom up to but not exceeding the Cap. Seller
shall not be liable to Purchaser to the extent Purchaser's claim is satisfied
from any insurance policy, Service Contract or Lease. As used herein, the term
“Cap” shall mean the total aggregate amount equal to two percent (2%) of the
Purchase Price. In no event shall Seller's aggregate liability to Purchaser for
any and all breaches of any representation, warranty of Seller in this Agreement
or Seller's Closing Certificate exceed the amount of the Cap, and Purchaser
hereby waives and disclaims any right to damages or compensation for any and all
such breaches in excess of the Cap.

    
 
23
 

--------------------------------------------------------------------------------




5.4    Covenants of Seller.    Seller hereby covenants with Purchaser, from the
Effective Date until the Closing or earlier termination of this Agreement, as
follows:
(a)    Operation of Property. Seller shall operate and maintain the Property in
a manner consistent with the manner in which Seller operates and maintains the
Property as of the date hereof.
(b)    Execution of New Leases and Renewals. Seller shall use reasonable efforts
to negotiate new leases for unrented apartment units in the Improvements and/or
Lease renewals for rented apartment units in the Improvements and shall maintain
an advertising and marketing program for apartment units in the Improvements
consistent with Seller's past practices at the Property. Except for amendments
or leases entered into pursuant to renewal notices mailed prior to the execution
of this Agreement, unless Purchaser agrees otherwise in writing, any new leases
or renewals of existing leases for such apartment units entered into by Seller
after the Effective Date until the Closing or earlier termination of this
Agreement shall be on Seller's standard apartment lease form for the Property,
and shall be for terms of no less than four (4) months and no more than twelve
(12) months. Seller shall not collect any rents more than two (2) months in
advance. In all cases, Seller shall retain the discretion to set rent rates,
concessions and other terms of occupancy, provided Seller shall only enter into
new leases, renewals or modifications in the ordinary course of business taking
into account Seller's then-current good faith evaluation of market conditions.
Each such new lease, renewal or modification entered into by Seller shall
constitute a “Lease” for purposes of this Agreement. Seller shall promptly
provide to Purchaser copies of any Leases entered into by Seller after the
Effective Date, and if requested by Purchaser, updated copies of the Rent Roll.
(c)    Maintenance of Insurance. Seller shall keep the Improvements insured
against loss or damage (including rental loss) by fire and all risks covered by
the Seller's insurance that is currently in force, provided that Seller may make
commercially reasonable adjustments in Seller's insurance coverage for the
Property which are consistent with Seller's general insurance program for
Seller's other apartment properties as in effect from time to time.
(d)    Enforcement of Existing Leases. Seller shall perform the landlord's
material obligations to the tenants under the Leases and enforce the material
obligations of the tenants under the Leases, in each case in accordance with the
current management standards of Seller for its apartment properties.
(e)    Preparation of Vacant Units for Lease. Seller shall place apartment units
that are now vacant or that become vacant into rent-ready condition on or before
the Closing Date in accordance with Seller's current management standards for
its apartment properties as though no sale of the Property were contemplated or,
at Seller's option, provide Purchaser a credit at Closing equal to Seven Hundred
Fifty Dollars ($750.00) per unit for the apartment units that are not in
rent-ready condition on the Closing Date; provided, however, that with respect
to apartment units vacated during the three (3) day period ending on the Closing
Date, Seller shall have no obligation either to put such units into rent-ready
condition or to give Purchaser a credit for the cost of doing so. Not more than
forty-eight (48) hours prior to the Closing Date, upon Seller’s receipt of
Purchaser’s request, a representative of Purchaser and a representative of
Seller shall conduct an onsite walk-

    
 
24
 

--------------------------------------------------------------------------------




through of the then unoccupied rental units on the Property to determine whether
any of such unoccupied rental units are in “rent ready” condition.
(f)    Removal and Replacement of Tangible Personal Property.  Seller shall not
remove any Tangible Personal Property except as may be required for necessary
repair or replacement (which repair and replacement shall be of equal quality
and quantity as existed as of the time of the removal), or otherwise in
accordance with current inventory and management standards of Seller for its
apartment properties, provided that any appliances, leasing office furniture,
pool furniture, fitness center equipment, or other similar items of equipment so
removed by Seller are promptly replaced by Seller, at its cost, with items of
comparable value and utility.
(g)    Execution of New Contracts. Seller shall not, without Purchaser's prior
written consent in each instance (which consent may be withheld in Purchaser's
sole discretion), materially amend, renew or terminate any of the Service
Contracts, or enter into any contract or agreement that will be an obligation
affecting the Property or binding on Purchaser after the Closing, except that
(i) Seller may enter into, amend or enforce (including enforcement by
termination) Service Contracts in the ordinary course of business as reasonably
necessary for the continued operation and maintenance of the Property, provided
any new or amended Service Contracts are terminable without cause or penalty on
thirty (30) days' notice without penalty or other termination payment, and
(ii) Seller may conduct leasing activity as provided in Section 5.4(b) hereof.
Seller shall promptly provide to Purchaser copies of any Service Contracts
entered into by Seller after the Effective Date.
(h)    Maintenance of Permits. Seller shall make commercially reasonable efforts
to maintain in existence all licenses, permits and approvals that are now in
existence with respect to, and are required for, the ownership, operation or
improvement of the Property, and are of a continuing nature.
(i)    Management Contracts. As of Closing the property management contract
pertaining to the Property shall have been terminated.
(j)    Notices. Seller shall promptly notify Purchaser in writing following
Seller's receipt of any written notice (i) given or received by Seller
concerning any litigation affecting the Property, (ii) received by Seller from
any governmental authority that the Real Property is not in compliance with any
applicable law ordinance or regulation and (iii) given or received by Seller
concerning any commencement of a tax appeal or zoning change.
(k)    Other Deliveries.     If requested by Purchaser after the Inspection Date
(which request shall not be made more often than once every seven (7) days
following the Inspection Date), Seller shall promptly provide to Purchaser any
documents or materials actually received by Seller after the Effective Date that
Seller would have provided to Purchaser as a Delivery, along with the other
Deliveries (pursuant to Section 3.1(a), hereinabove) if such documents or
materials had been in Seller’s possession at the time of Seller’s delivery of
the Deliveries to Purchaser.

    
 
25
 

--------------------------------------------------------------------------------






5.5    Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller as of the Effective Date and
as of the Closing Date (upon delivery of Purchaser’s Closing Certificate, as
required pursuant to Section 4.3(d), hereof):
(a)    Organization and Authority. Purchaser has been duly organized and is
validly existing under the laws of the state of its formation. Purchaser has the
full right and authority to enter into this Agreement and to purchase the
Property pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein. The person signing this Agreement on behalf of
Purchaser is authorized to do so. Neither the execution and delivery of this
Agreement nor any other documents executed and delivered, or to be executed and
delivered, by Purchaser in connection with the transactions described herein,
will violate any provision of Purchaser's organizational documents or of any
agreements, regulations, or laws to or by which Purchaser is bound. This
Agreement has been duly authorized, executed and delivered by Purchaser, is a
valid and binding obligation of Purchaser and is enforceable against Purchaser
in accordance with its terms subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws affecting the rights of creditors
generally; and (ii) the exercise of judicial discretion in accordance with
general principles of equity.
(b)    Consents. Purchaser has obtained all consents and permissions (if any)
related to the transactions herein contemplated and required under any covenant,
agreement, encumbrance, law or regulation by which Purchaser is bound.
(c)    Pending Actions. To Purchaser's knowledge, there is no action, suit,
arbitration, administrative or judicial administrative proceeding, or
unsatisfied order or judgment pending or threatened against Purchaser or the
transaction contemplated by this Agreement, which, if adversely determined,
could individually or in the aggregate have a material adverse effect on
Purchaser's ability to consummate the transaction contemplated herein.
(d)    Financial Status. Purchaser is solvent, has not made a general assignment
for the benefit of its creditors, and has not admitted in writing its inability
to pay its debts as they become due, nor has Purchaser filed, nor does it
contemplate the filing of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other proceeding for the relief of
debtors in general, nor has any such proceeding been instituted by or against
Purchaser, nor is any such proceeding to Purchaser's knowledge threatened or
contemplated. The purchase of the Property will not render Purchaser insolvent.
(e)    ERISA. Purchaser is not (i) an “employee benefit plan” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a “governmental plan” under Section 3(32) of ERISA,
(iii) any plan described in Section 4975 of the Internal Revenue Code, or (iv)
an entity whose underlying assets include “plan assets” by reason of the
application of the ERISA “plan assets” regulation (29 C.F.R. 2510.3-101).

    
 
26
 

--------------------------------------------------------------------------------






(f)    Patriot Act and Related Matters.
Purchaser is not:
(i)    listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”); or
(ii)    a person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; or owned or controlled by, or acts for
or on behalf of, any person on the Lists or any other person who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.
5.6    Survival of Purchaser's Representations and Warranties. The
representations and warranties of Purchaser set forth in Section 5.5 shall
survive Closing for a period of nine (9) months after Closing.
5.7    Covenants of Purchaser.
(a)    Purchaser hereby covenants with Seller that, upon any termination of this
Agreement, subject to the terms and conditions of Section 3.3(c), Purchaser
shall upon Seller's request furnish to Seller copies of any reports received by
Purchaser in connection with any inspection of the Property for the presence of
Hazardous Materials (as defined in Section 5.1(g) hereof), Mold or any Mold
Condition (as defined below). EXCEPT FOR CLAIMS BASED ON A BREACH BY SELLER OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1(g), PURCHASER
IRREVOCABLY WAIVES ANY CLAIM AGAINST SELLER ARISING FROM THE PRESENCE OF
HAZARDOUS MATERIALS OR MOLD OR ANY MOLD CONDITION ON THE PROPERTY OR THE BREACH
OF ENVIRONMENTAL LAWS WITH RESPECT TO THE PROPERTY. Upon any termination of this
Agreement, subject to the terms and conditions of Section 3.3(c), Purchaser
shall also upon Seller's request furnish to Seller copies of any other reports
received by Purchaser relating to any other inspections of the Property
conducted on Purchaser's behalf, if any. Any such reports furnished to Seller
shall be furnished at Seller's risk and without representation or warranty,
express or implied, of any kind whatsoever. “Mold” means mold, mildew, fungus or
other potentially dangerous organisms. “Mold Condition” means the presence or
suspected presence of Mold or any condition(s) that reasonably can be expected
to give rise to or indicate the presence of Mold, including observed or
suspected instances of water damage or intrusion, the presence of wet or damp
wood, cellulose wallboard, floor coverings or other materials, inappropriate
climate control, discoloration of walls, ceilings or floors, complaints of
respiratory ailment or eye irritation by residents, employees or any other
occupants or invitees in the Property, or any notice from a governmental agency
of complaints regarding the indoor air quality at the Property.

    
 
27
 

--------------------------------------------------------------------------------




(b)    “Designated Service Contracts” means (i) those certain Service Contracts
which are assignable in accordance with their terms that Purchaser identifies by
written notice delivered to Seller on or before the Inspection Date as the
Service Contracts Purchaser elects Seller to assign to Purchaser at Closing,
(ii) those assignable Service Contracts regarding which Purchaser has failed to
deliver such written notice on or before the Inspection Date, and (iii) those
Service Contracts (the “Must Take Service Contracts”) attached hereto as
Schedule 5.7(b) which are assignable in accordance with their terms and which
may not be terminated without cause or penalty, with thirty (30) days (or less)
written notice. Purchaser hereby covenants with Seller that on or before the
Inspection Date, Purchaser shall deliver written notice to Seller instructing
which of the assignable Service Contracts Purchaser desires for Seller to assign
to Purchaser and which it does not. If Purchaser fails to timely deliver such
notice, Purchaser shall be deemed to have chosen to have all assignable Service
Contracts assigned to Purchaser, and all such Service Contracts shall be deemed
part of the “Designated Service Contracts.” If Purchaser charges any vendor
approval fees that would otherwise be payable by a service provider in
connection with the assignment of any Service Contracts (such as Compliance
Depot charges), Purchaser agrees to waive and release such fees. At Closing,
Seller will cause the Service Contracts which Purchaser has elected not to have
assigned to Purchaser (other than the Must Take Service Contracts), by operation
of the aforesaid notice on or before the Inspection Date, to be terminated at
Seller’s expense, such termination to be effective as of the Closing Date. The
provisions of this Section 5.7(b) shall survive Closing.
ARTICLE 6
DEFAULT
6.1    Default by Purchaser. If the sale of the Property as contemplated
hereunder is not consummated due to Purchaser's default hereunder, then Seller
shall be entitled, as its sole and exclusive remedy for such default, to
terminate this Agreement and receive the Earnest Money as liquidated damages for
the breach of this Agreement and not as a penalty, it being agreed between the
parties hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Earnest Money is a reasonable
estimate thereof, Seller hereby expressly waiving and relinquishing any and all
other remedies at law or in equity. Seller's right to receive the Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
receive the Earnest Money as full liquidated damages is Seller's sole and
exclusive remedy in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Purchaser: (a) for specific performance of this Agreement, or (b) to recover
any damages of any nature or description other than or in excess of the Earnest
Money. Purchaser hereby waives and releases any right to (and hereby covenants
that it shall not) sue Seller or seek or claim a refund of the Earnest Money (or
any part thereof) on the grounds it is unreasonable in amount and exceeds
Seller's actual damages or that its retention by Seller constitutes a penalty
and not agreed upon and reasonable liquidated damages. This Section 6.1 is
subject to Section 6.4 hereof.

    
 
28
 

--------------------------------------------------------------------------------






6.2    Default by Seller. If the sale of the Property as contemplated hereunder
is not consummated due to Seller's default hereunder, then Purchaser shall be
entitled, as its sole remedy for such default, either (a) to receive the return
of the Earnest Money and reimbursement of the lesser of (i) One Hundred Thousand
and no/100 Dollars ($100,000.00) in the aggregate, or (ii) the amount of all
direct third party out-of-pocket costs and expenses actually incurred (as
substantiated by third party paid receipts) by Purchaser in connection with this
Agreement and the inspection and acquisition of the Property (“Third-Party
Costs”) which return and reimbursement shall operate to terminate this Agreement
and release Seller from any and all liability hereunder (other than the
obligations which expressly survive termination, including without limitation
any obligation of Seller under this Agreement to pay to Purchaser the Third
Party Costs), or (b) to seek specific performance of Seller's obligation to
execute and deliver the documents required to convey (and otherwise cause the
conveyance of) the Property to Purchaser, it being understood and agreed that
the remedy of specific performance shall not be available to enforce any other
obligation of Seller hereunder. In no event shall Seller be liable for
consequential, speculative, remote or punitive damages (except to the extent
actually required by law to be paid to a third party unaffiliated with
Purchaser), or, except as set forth in the preceding sentence, any damages other
than Third-Party Costs, and Purchaser hereby waives and releases any right to
seek or collect any such consequential, speculative, remote or punitive damages
(except to the extent actually required by law to be paid to a third party
unaffiliated with Purchaser), or, except as set forth in the preceding sentence,
any damages other than Third-Party Costs (such Third Party Costs to be limited
in all cases as provided above). Purchaser shall be deemed to have elected (a)
above if Purchaser fails to file suit for specific performance against Seller in
a court having jurisdiction in the county and state in which the Property is
located, on or before sixty (60) days following the date upon which Closing was
to have occurred. The foregoing notwithstanding, in the event that Seller's
default constitutes an Intentional Seller Default (as hereinafter defined) and
Purchaser makes the election described in clause (a) above, then in addition to
the remedies described in clause (a) above, Seller shall pay to Purchaser (and
Purchaser shall have the right to file suit against Seller seeking money damages
in an amount up to $250,000.00. “Intentional Seller Default” means any one or
more of the following: (A) fraudulent misrepresentation, (B) criminal conduct
(i.e. conduct that constitutes a felony under applicable law), or (C) an
intentional or deliberate act of (x) Seller, (y) any affiliate or agent of
Seller, or (z) any other party, at the request or direction of, or in collusion
with, Seller, in each case of clauses (x), (y) or (z) above to the extent that
the same results in Purchaser's inability to consummate the transaction
contemplated in this Agreement in accordance with the terms hereof.
6.3    Notice of Default; Opportunity to Cure. Neither Seller nor Purchaser
shall be deemed to be in default hereunder until and unless such party has been
given written notice of its failure to comply with the terms hereof and
thereafter does not cure such failure within five (5) business days after
receipt of such notice; provided, however, that this Section 6.3 (i) shall not
be applicable to Purchaser's failure to deliver the Earnest Money or any portion
thereof on the date required hereunder or to a party's failure to make any
deliveries required of such party on the Closing Date and, accordingly, (ii)
shall not have the effect of extending the Closing Date or the due date of any
Earnest Money deposit hereunder.

    
 
29
 

--------------------------------------------------------------------------------




6.4    Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit (i) either Purchaser's
or Seller's obligation to indemnify the other party, or the damages recoverable
by the indemnified party against the indemnifying party due to, a party's
express obligation to indemnify the other party in accordance with Sections 3.1,
4.8, 4.9, 5.3 or 8.1(b) of this Agreement, or (ii)  either party's obligation to
pay costs, fees or expenses under Section 4.5 hereof, or the damages recoverable
by either party against the other party due to a party's failure to pay such
costs. In addition, if this Agreement terminates for any reason, other than a
default by Seller hereunder for which Purchaser has elected to pursue the remedy
of specific performance, and Purchaser or any affiliate of Purchaser asserts any
claim or right to the Property related to such termination that would otherwise
delay or prevent Seller from having clear, indefeasible, and marketable title to
the Property, then Seller shall have all rights and remedies available at law or
in equity with respect to such assertion by Purchaser and any actual loss or
damage suffered by Seller as a result of such assertion; provided, however, that
in no event shall Purchaser be liable for consequential, speculative, remote or
punitive damages except to the extent actually required by law to be paid to a
third party unaffiliated with Seller, and Seller hereby waives and releases any
right to seek or collect any such consequential, speculative, remote or punitive
damages except to the extent actually required by law to be paid to a third
party unaffiliated with Seller.
ARTICLE 7
RISK OF LOSS
7.1    Damage. In the event of “damage” (as hereinafter defined) to the Property
or any portion thereof, then Seller shall promptly notify Purchaser thereof. In
the event such damage is “major” (as hereinafter defined), Purchaser may, at its
sole discretion, elect to proceed with the Closing (subject to the other
provisions of this Agreement) or may terminate this Agreement by delivering
written notice thereof to Seller within fifteen (15) days after Purchaser's
receipt of Seller's notice respecting the damage. If, within fifteen (15) days
of receipt of Seller's notice respecting such major damage, Purchaser delivers
written notice of termination of this Agreement to Seller, this Agreement shall
terminate, all Earnest Money shall be returned to Purchaser and, except for
obligations of the parties which survive termination of this Agreement, the
parties shall have no further obligations hereunder. If Purchaser does not
timely elect to terminate this Agreement, Purchaser shall have no further right
to terminate this Agreement as a result of the damage and in such event, Seller
shall assign to Purchaser at Closing all insurance proceeds or condemnation
awards paid or payable as a result of such damage and pay any insurance
deductible due under Seller's insurance policy(ies). If the damage is not major,
Seller shall assign to Purchaser at Closing all insurance proceeds or
condemnation awards paid or payable as a result of such damage and pay any
insurance deductible due under Seller's insurance policy(ies). In the event the
damage is not major and prior to Closing sufficient insurance proceeds are not
received or committed in writing by the insurance carrier sufficient to repair
any damage, Seller shall repair such damage by Closing or give Seller a credit
at Closing in an amount sufficient to pay for the cost unpaid as of Closing for
repair of the applicable damage (i.e., to restore the Property to substantially
the same condition as immediately before such casualty), such amount to be
determined by an architect or other appropriate professional selected by Seller
and approved by Purchaser, such approval not to be unreasonably withheld,
conditioned or delayed. Any assignment by Seller to Purchaser of insurance

    
 
30
 

--------------------------------------------------------------------------------




proceeds respecting loss of rental income shall be limited to that portion of
such proceeds attributable to periods after Closing.
7.2    Definition of Major Damage. For purposes of Section 7.1:
(a)    “damage” means (i) physical damage to or destruction of all or part of
the Real Property by reason of fire, earthquake, tornado, flood or other
casualty occurring after the Effective Date or (ii) the physical taking of all
or part of the Real Property by condemnation or by conveyance in lieu of
condemnation occurring after the Effective Date; and
(b)    “major” damage refers to the following: (i) damage such that the cost of
repairing or restoring the premises in question to a condition substantially
similar to that of the premises in question prior to the event of damage would
in the opinion of an architect selected by Seller and reasonably approved by
Purchaser, be equal to or greater than Seven Hundred Fifty Thousand and No/100
Dollars ($750,000.00) and (ii) any damage due to a condemnation or conveyance in
lieu of condemnation which materially impairs the current use or value of a
Property or access to such Property from public roads or the number or utility
of parking spaces. If Purchaser does not give notice to Seller of Purchaser's
reasons for disapproving an architect within five (5) business days after
receipt of notice of the proposed architect, then Purchaser shall be deemed to
have approved the architect selected by Seller.
7.3    Seller's Insurance. If necessary or appropriate for Purchaser to evaluate
its options or enforce its rights under this Article 7 following any damage to
the Property, Seller shall promptly provide to Purchaser on request a copy of
Seller's property insurance policies (or other applicable insurance policies)
with respect to the Property.


ARTICLE 8
COMMISSIONS
8.1    Broker's Commission. The parties acknowledge that CBRE (“Broker”) has
been retained by and represents Seller as broker in connection with the subject
transaction, and is to be compensated for its services by Seller. Seller agrees
that Seller shall pay to Broker upon, but only upon, final consummation of the
transaction contemplated herein, a brokerage commission pursuant to a separate
written agreement between Seller and Broker.
(b)    Purchaser and Seller each hereby represents and warrants to the other
that it has not disclosed this Agreement or the subject matter hereof to, and
has not otherwise dealt with, any real estate broker, agent or salesman (other
than Broker) so as to create any legal right or claim in any such broker, agent
or salesman (other than Broker) for a real estate commission or similar fee or
compensation with respect to the negotiation and/or consummation of this
Agreement or the conveyance of the Property by Seller to Purchaser. Except as
provided in this Section 8.1 with respect to Broker, Purchaser and Seller shall
indemnify, hold harmless and defend each other from and against any and claims
and demands for a real estate brokerage commission or similar fee or
compensation arising out of any claimed dealings with the indemnifying party and
relating to this

    
 
31
 

--------------------------------------------------------------------------------




Agreement or the purchase and sale of the Property (including reasonable
attorneys' fees and expenses and court costs incurred in defending any such
claim or in enforcing this indemnity).
8.2    Survival. This Article 8 shall survive the rescission, cancellation,
termination or consummation of this Agreement.
ARTICLE 9
DISCLAIMERS AND WAIVERS
9.1    No Reliance on Documents. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1 HEREOF AND IN THE CLOSING DOCUMENTS, SELLER
MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF
ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO PURCHASER IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY. PURCHASER ACKNOWLEDGES AND
AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO PURCHASER
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO PURCHASER
AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR
INFORMATION BY PURCHASER SHALL BE AT THE SOLE RISK OF PURCHASER, EXCEPT AS
OTHERWISE EXPRESSLY STATED HEREIN. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, PURCHASER ACKNOWLEDGES AND AGREES THAT (A) ANY ENVIRONMENTAL OR OTHER
REPORT WITH RESPECT TO THE PROPERTY WHICH IS DELIVERED BY SELLER TO PURCHASER
SHALL BE FOR GENERAL INFORMATIONAL PURPOSES ONLY, (B) PURCHASER SHALL NOT HAVE
ANY RIGHT TO RELY ON ANY SUCH REPORT DELIVERED BY SELLER TO PURCHASER, BUT
RATHER WILL RELY ON ITS OWN INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AND
ANY REPORTS COMMISSIONED BY PURCHASER WITH RESPECT THERETO, AND (C) NEITHER
SELLER, ANY AFFILIATE OF SELLER NOR THE PERSON OR ENTITY WHICH PREPARED ANY SUCH
REPORT DELIVERED BY SELLER TO PURCHASER SHALL HAVE ANY LIABILITY TO PURCHASER
FOR ANY INACCURACY IN OR OMISSION FROM ANY SUCH REPORT.
9.2    Disclaimers. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH IN SECTION 5.1 HEREOF AND IN THE CLOSING DOCUMENTS, PURCHASER
UNDERSTANDS AND AGREES THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE
ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER'S LIMITED OR SPECIAL WARRANTY OF
TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT
PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR

    
 
32
 

--------------------------------------------------------------------------------




PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH APPLICABLE LAWS, THE ABSENCE OR PRESENCE OF HAZARDOUS MATERIALS OR OTHER
TOXIC SUBSTANCES (INCLUDING WITHOUT LIMITATION MOLD OR ANY MOLD CONDITION),
COMPLIANCE WITH ENVIRONMENTAL LAWS OR ACCESS LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR
ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL
AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE
IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED
BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT.
PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS MATERIALS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY
(INCLUDING WITHOUT LIMITATION ANY MOLD OR MOLD CONDITION), OR WITH RESPECT TO
ACCESS LAWS, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, DESIGN,
CONSTRUCTION DEFECTS, ADVERSE PHYSICAL OR ENVIRONMENTAL CONDITIONS, OR
NONCOMPLIANCE WITH ACCESS LAWS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER'S AND ITS PARTNERS' RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN

    
 
33
 

--------------------------------------------------------------------------------




TORT OR UNDER ANY ENVIRONMENTAL LAW), LOSSES, DAMAGES, LIABILITIES, FINES,
PENALTIES (WHETHER BASED ON STRICT LIABILITY OR OTHERWISE), COSTS AND EXPENSES
(INCLUDING ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
(AND SELLER'S AND ITS PARTNERS' RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS OR ACCESS LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY. THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY CLAIM OF
PURCHASER WITH RESPECT TO ANY BREACH BY SELLER OF ANY EXPRESS REPRESENTATIONS
AND WARRANTIES MADE BY SELLER IN SECTION 5.1 THAT EXPRESSLY SURVIVE CLOSING
PURSUANT TO SECTION 5.3, OR RIGHTS OF PURCHASER UNDER SECTION 6.2.
PURCHASER AGREES THAT SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION OR REMOVAL
OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS (INCLUDING WITHOUT
LIMITATION ANY MOLD OR MOLD CONDITION) ON OR RELATED TO THE PROPERTY BE REQUIRED
AFTER THE DATE OF CLOSING, SELLER SHALL HAVE NO LIABILITY TO PURCHASER TO
PERFORM OR PAY FOR SUCH INVESTIGATION, CLEAN-UP, REMOVAL OR REMEDIATION, AND
PURCHASER EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE CONTRARY. PURCHASER
FURTHER AGREES THAT SHOULD ANY INVESTIGATION OR CURATIVE ACTION ON OR RELATED TO
THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING UNDER ANY ACCESS LAWS, SELLER
SHALL HAVE NO LIABILITY TO PURCHASER TO PERFORM OR PAY FOR SUCH INVESTIGATION OR
CURATIVE ACTION AND PURCHASER EXPRESSLY WAIVES AND RELEASES ANY CLAIM TO THE
CONTRARY. THE FOREGOING SHALL NOT BE INTERPRETED TO WAIVE ANY BREACH BY SELLER
OF ANY EXPRESS REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION 5.1 THAT
EXPRESSLY SURVIVE CLOSING PURSUANT TO SECTION 5.3, OR RIGHTS OF PURCHASER UNDER
SECTION 6.2.
PURCHASER REPRESENTS AND WARRANTS THAT THE TERMS OF THE RELEASE CONTAINED HEREIN
AND ITS CONSEQUENCES HAVE BEEN COMPLETELY READ AND UNDERSTOOD BY PURCHASER, AND
PURCHASER HAS HAD THE OPPORTUNITY TO CONSULT WITH, AND HAS CONSULTED WITH, LEGAL
COUNSEL OF PURCHASER'S CHOICE WITH REGARD TO THE TERMS OF THIS RELEASE.
PURCHASER ACKNOWLEDGES AND WARRANTS THAT PURCHASER'S EXECUTION OF THIS RELEASE
IS FREE AND VOLUNTARY.

    
 
34
 

--------------------------------------------------------------------------------








9.3    Certain Definitions. The term “Access Laws” means the Americans With
Disabilities Act, the Fair Housing Act, the Rehabilitation Act and other federal
laws and all applicable state, regional, county, municipal and other local laws,
regulations and ordinances governing access to handicapped or disabled persons
or the construction or design of residential dwelling units, places of public
accommodation, or common areas which are at or on the Property.


9.4    Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the provisions of this ARTICLE 9 are an integral part of the transactions
contemplated in this Agreement and a material inducement to Seller to enter into
this Agreement and that Seller would not enter into this Agreement but for the
provisions of this ARTICLE 9 Seller and Purchaser agree that the provisions of
this ARTICLE 9 shall survive Closing or any termination of this Agreement.


ARTICLE 10
ESCROW AGENT
10.1    Investment of Earnest Money. Escrow Agent shall invest the Earnest Money
pursuant to Purchaser's directions, which may be in an interest bearing account
at a commercial bank whose deposits are insured by the Federal Deposit Insurance
Corporation. Escrow Agent shall notify Seller, no later than one (1) business
day after Escrow Agent's receipt thereof, that Escrow Agent has received the
Earnest Money in immediately available funds, and is holding the same in
accordance with the terms of this Agreement. However, Escrow Agent shall invest
the Earnest Money only in such accounts as will allow Escrow Agent to disburse
the Earnest Money upon no more than one (1) business days' notice. Escrow Agent
shall not commingle the Earnest Money with any funds of Escrow Agent or any
other person or entity without the prior written consent of Purchaser.
10.2    Payment on Demand. Upon receipt of any written certification from Seller
or Purchaser claiming the Earnest Money pursuant to the provisions of this
Agreement, Escrow Agent shall promptly forward a copy thereof to the other such
party (i.e., Purchaser or Seller, whichever did not claim the Earnest Money
pursuant to such notice) and, unless such other party within five (5) business
days thereafter notifies Escrow Agent of any objection to such requested
disbursement of the Earnest Money in which case Escrow Agent shall retain the
Earnest Money subject to Section 10.4 below, Escrow Agent shall disburse the
Earnest Money to the party demanding the same and shall thereupon be released
and discharged from any further duty or obligation hereunder.

    
 
35
 

--------------------------------------------------------------------------------




10.3    Exculpation of Escrow Agent. It is agreed that the duties of Escrow
Agent are herein specifically provided and are purely ministerial in nature, and
that Escrow Agent shall incur no liability whatsoever except for its misconduct
or negligence, so long as Escrow Agent is acting in good faith. Seller and
Purchaser do each hereby release Escrow Agent from any liability for any error
of judgment or for any act done or omitted to be done by Escrow Agent in the
good faith performance of its duties hereunder and do each hereby indemnify
Escrow Agent against, and agree to hold, save, and defend Escrow Agent harmless
from, any costs, liabilities, and expenses incurred by Escrow Agent in serving
as Escrow Agent hereunder and in faithfully discharging its duties and
obligations hereunder.
10.4    Stakeholder. Escrow Agent is acting as a stakeholder only with respect
to the Earnest Money. If there is any dispute as to whether Escrow Agent is
obligated to deliver the Earnest Money or as to whom the Earnest Money is to be
delivered, Escrow Agent may refuse to make any delivery and may continue to hold
the Earnest Money until receipt by Escrow Agent of an authorization in writing,
signed by Seller and Purchaser, directing the disposition of the Earnest Money,
or, in the absence of such written authorization, until final determination of
the rights of the parties in an appropriate judicial proceeding. If such written
authorization is not given, or a proceeding for such determination is not begun,
within thirty (30) days of notice to Escrow Agent of such dispute, Escrow Agent
may bring an appropriate action or proceeding for leave to deposit the Earnest
Money in a court of competent jurisdiction located in the Atlanta metropolitan
area pending such determination. Escrow Agent shall be reimbursed for all costs
and expenses of such action or proceeding, including, without limitation,
reasonable attorneys' fees and disbursements, by the party determined not to be
entitled to the Earnest Money. Upon making delivery of the Earnest Money in any
of the manners herein provided, Escrow Agent shall have no further liability or
obligation hereunder.
10.5    Interest. All interest and other income earned on the Earnest Money
deposited with Escrow Agent hereunder shall be reported for income tax purposes
as earnings of Purchaser. In connection therewith, Purchaser shall provide an
executed W-9 to Escrow Agent.
10.6    Execution by Escrow Agent. Escrow Agent has executed this Agreement
solely for the purpose of acknowledging and agreeing to the provisions of this
ARTICLE 10 Escrow Agent's consent to any modification or amendment of this
Agreement other than this ARTICLE 10 shall not be required.

    
 
36
 

--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS
11.1    Assignment. Purchaser may not assign its rights under this Agreement,
other than to a Permitted Affiliate, without first obtaining Seller’s written
approval, which approval may be given or withheld in Seller's sole discretion.
Any transfer, directly or indirectly, of any stock, partnership interest or
other ownership interest in Purchaser in excess of 49% without Seller's written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned, shall constitute a default by Purchaser under this Agreement,
provided, however, (i) Purchaser may assign this Agreement one time at or prior
to Closing to a Permitted Affiliate without Seller's consent, and (ii) Seller or
Purchaser may assign its rights under this Agreement to a reputable exchange
accommodation to facilitate a tax deferred exchange pursuant to Sections 4.8 and
4.9 hereof. For purposes hereof, the term “Permitted Affiliate” means an entity
that controls, is controlled or managed by, or is under common control with
Purchaser, Steadfast Apartment REIT, Inc., and/or those persons controlling
and/or managing Purchaser and is solvent at the time of assignment and at the
time of Closing, is not rendered insolvent by such assignment, and has
sufficient assets to consummate the transaction contemplated herein. No transfer
or assignment by Purchaser shall release or relieve Purchaser of its
obligations hereunder.
11.2    Notices. Any notice, request or other communication (a “notice”)
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or overnight courier (such as United Parcel Service or Federal
Express), sent by facsimile (provided a copy of such notice is deposited with an
overnight courier for next business day delivery), mailed by United States
registered or certified mail, return receipt requested, postage prepaid and
addressed to each party at its address as set forth below or electronically by
email. Any such notice shall be considered given on the date of such hand or
courier delivery, confirmed facsimile or email transmission if received on a
business day (provided a copy of such notice is deposited with an overnight
courier for next business day delivery), deposit with such overnight courier for
next business day delivery, or deposit in the United States mail, but the time
period (if any is provided herein) in which to respond to such notice shall
commence on the date of hand or overnight courier delivery or on the date
received following deposit in the United States mail as provided above.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the
notice. By giving at least five (5) days' prior written notice thereof, any
party may from time to time and at any time change its mailing address
hereunder. Any notice of any party may be given by such party's counsel.

    
 
37
 

--------------------------------------------------------------------------------




The parties' respective addresses for notice purposes are as follows. Telephone
numbers are given for convenience of reference only. Notice by telephone shall
not be effective.
If to Seller:
Centennial Holding Company, LLC
3348 Peachtree Road, NE
    Suite 1000
    Atlanta, GA 30326
Attention: Andrew Trotter
Telephone: 404/835-3152
Facsimile: 404/816-8088
Email : atrotter@centennialholdingco.com
with a copy to:


Burr & Forman LLP
171 17th Street NW
Suite 1100
Atlanta, Georgia 30363
Attention: Rick Fishman, Esq.
Telephone: 404/685-4307
Facsimile: 404/817-3244
Email: rfishman@burr.com
and a copy to:
Mayer Brown LLP
1999 K Street NW
Washington, DC 20006
Attention: John W. Jarrell, Jr.
Telephone: 202/263-3249
Facsimile: 202/263-5249
Email: jjarrell@maverbrown.com


and a copy to:


The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington, DC 20004
Attention: George Gummere
Telephone: 202/729-5565
Email: george.gummere@carlyle.com



    
 
38
 

--------------------------------------------------------------------------------




If to Purchaser:
Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612
Attention: Ana Marie del Rio, Esq.
Telephone: 949/852-0700
Facsimile: 949/852-0143
Email: AnaMarie.delRio@SteadfastCo.com


and a copy to:


Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road NE
Atlanta GA 30326-1044
Attention: Christina M. Graham, Esq.
Telephone: 404/504-7652
Email: cmg@mmmlaw.com
If to Escrow Agent:
Fidelity National Title Insurance Company
1300 Dove Street, Suite 310
Newport Beach, CA 92660
Attention: Brian Lewis
Telephone: 949/622-5000
Facsimile: 866/935-6314
Email: brian.lewis@fnf.com


11.3    Modifications. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.
Signatures inscribed on the signature pages of this Agreement or any formal
amendment which are transmitted by telecopy or email transmission (e.g., PDF
files) shall be valid and effective to bind the party so signing.  Each party
agrees to promptly deliver to the other party an executed original of this
Agreement or any such formal amendment with its actual signature, but a failure
to do so shall not affect the enforceability of this Agreement or any such
formal amendment, it being expressly agreed that each party to this Agreement or
any formal amendment shall be bound by its own telecopied or emailed signature
and shall accept the telecopied or emailed signature of the other party to this
Agreement or any formal amendment.

    
 
39
 

--------------------------------------------------------------------------------






11.4    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described in this Agreement, the day of the act or event
after which the designated period of time begins to run is not to be included
and the last day of the period so computed is to be included, unless such last
day is a Saturday, Sunday or legal holiday under the laws of the State in which
the Property is located, in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or legal holiday. The final day
of any such period shall be deemed to end at 5:00 p.m., Eastern time.
11.5    Successors and Assigns. Subject to Section 11.1 hereof, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto.
11.6    Entire Agreement. This Agreement, including the Schedules, contain the
entire agreement between the parties pertaining to the subject matter hereof and
fully supersede all prior written or oral agreements and understandings between
the parties pertaining to such subject matter.
11.7    Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if reasonably requested by Seller, execute acknowledgments of receipt
with respect to any materials delivered by Seller to Purchaser with respect to
the Property. The provisions of this Section 11.7 shall survive Closing.
11.8    Counterparts. This Agreement may be executed in identical counterparts,
and all such executed counterparts shall constitute the same agreement. It shall
be necessary to account for only one such counterpart in proving this Agreement.
11.9    Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
this Agreement shall nonetheless remain in full force and effect.
11.10    Applicable Law. This Agreement is performable in the state in which the
Property is located and shall in all respects be governed by, and construed in
accordance with, the substantive federal laws of the United States and the laws
of such state. Seller and Purchaser hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the state and judicial
district in which the Property is located in any action or proceeding arising
out of or relating to this Agreement and hereby irrevocably agree that all
claims in respect of such action or proceeding shall be heard and determined in
a state or federal court sitting in the state and judicial district in which the
Property is located. Purchaser and Seller agree that the provisions of this
Section 11.10 shall survive the Closing of the transaction contemplated by this
Agreement.

    
 
40
 

--------------------------------------------------------------------------------






11.11    No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
11.12    Seller's Access to Records after Closing. Purchaser shall reasonably
cooperate with Seller, at Seller’s sole cost, for a period of one (1) year after
Closing to make available Purchaser's employees and Property records, as Seller
may reasonably request, in case of Seller's need in response to any legal
requirement, tax audit, tax return preparation, securities law filing, or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records which predate the Closing; provided, however, that nothing contained
in this Section shall require Purchaser to retain any files or records for any
particular period of time. This Section 11.12 shall survive Closing.
11.13    Schedules. The following schedules attached hereto shall be deemed to
be an integral part of this Agreement:
Schedule 1.1 (a)    -    Legal Description of the Land
Schedule 1.1(d)    -    Inventory of Tangible Personal Property
Schedule 1.1(e)    -    Rent Roll
Schedule 1.6(a)    -    Earnest Money Wiring Instructions
Schedule 3.1        -    Deliveries
Schedule 4.2(a)    -    Special Warranty Deed
Schedule 4.2(b)    -    Bill of Sale and Assignment
Schedule 4.2(c)    -    Tenant Notice
Schedule 4.2(d)    -    Seller's Closing Certificate
Schedule 5.1        -    Seller's Disclosure Statement
Schedule 5.1(h)    -    List of Service Contracts
Schedule 5.7(b)    -    Schedule of Must Take Service Contracts
11.14    Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
11.15    Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any schedules or amendments hereto.



    
 
41
 

--------------------------------------------------------------------------------




11.16    Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.
11.17    Survival. The provisions of the following Sections of this Agreement
shall survive Closing and shall not be merged into the execution and delivery of
the Deed: 3.1(c); 4.2(c); 4.4; 4.5; 4.8; 4.9; 5.1; 5.2; 5.3; 5.5; 5.6; 5.7;
Article 8; Article 9; 11.7; 11.10; 11.12; 11.17; 11.22; 11.23; those additional
provisions of Article 11 which govern the administration, interpretation or
enforcement of this Agreement; and any other provisions contained herein that by
their terms survive the Closing (the “Obligations Surviving Closing”). Except
for the Obligations Surviving Closing, all representations, warranties,
covenants and agreements contained in this Agreement shall be merged into the
instruments and documents executed and delivered at Closing. The Obligations
Surviving Closing shall survive the Closing; provided, however, that the
representations and warranties of Seller contained in Section 5.1, as updated by
Seller's Closing Certificate, and the representations and warranties of
Purchaser contained in Section 5.5, shall survive for the period, and are
subject to the terms, set forth in Sections 5.3 and 5.6 respectively.
11.18    Time of Essence. Time is of the essence with respect to this Agreement.
11.19    Covenant Not to Record. Purchaser shall not record this Agreement or
any memorandum or other evidence thereof. Any such recording shall constitute a
material default hereunder on the part of Purchaser.
11.20    Limitation of Seller's Liability. Purchaser shall have no recourse
against any of the past, present or future, direct or indirect, shareholders,
partners, members, managers, principals, directors, officers, agents,
incorporators, affiliates or representatives of Seller or its general partner or
of any of the assets or property of any of the foregoing for the payment or
collection of any amount, judgment, judicial process, arbitral award, fee or
cost or for any other obligation or claim arising out of or based upon this
Agreement and requiring the payment of money by Seller. This Section 11.20 shall
survive the Closing.
11.21    JURY WAIVER. IN ANY LAWSUIT OR OTHER PROCEEDING INITIATED BY SELLER OR
PURCHASER UNDER OR WITH RESPECT TO THIS AGREEMENT, SELLER AND PURCHASER EACH
WAIVE ANY RIGHT IT MAY HAVE TO TRIAL BY JURY.

    
 
42
 

--------------------------------------------------------------------------------




11.22    Audit Requirements. Seller shall, at no cost to Seller, provide to
Purchaser (at Purchaser’s expense) copies of, or shall provide Purchaser
reasonable access to, such factual information as may be (a) necessary to
conduct any audit required by Rule 3-14 of Securities and Exchange Commission
Regulation S-X (“Rule 3-14”), (b) reasonably requested by Purchaser and (c) in
the possession of Seller, its property manager, accountants or affiliates, to
enable Purchaser's auditor to conduct an audit, in accordance with Rule 3-14, of
the income statements of the Property for the year to date of the year in which
Closing occurs plus one (1) prior calendar year, if required by Rule 3-14
(provided, however, such audit shall not include an audit of management fees).
Purchaser shall be responsible for all out-of-pocket costs associated with this
audit. Seller shall reasonably cooperate (at no cost to Seller) with Purchaser’s
auditor in the conduct of such audit. In addition, Seller agrees to provide to
Purchaser, if reasonably requested by such auditor, historical financial
statements for the Property for the year to date of the year in which Closing
occurs plus one (1) prior calendar year, including (without limitation) income
and balance sheet data for the Property, whether required before or after
Closing, but only to the extent reasonably requested in connection with such
Rule 3-14 audit. Seller shall maintain its records for use under this Section
for a period of not less than one (1) year after the Closing Date. The
provisions of this Section shall survive Closing. Notwithstanding anything
contained herein to the contrary, Seller shall not be liable to Purchaser based
on the results of any audit, or the lack of any information required to conduct
such audit.
11.23    Attorneys' Fees. In any action to enforce or interpret the provisions
of this Agreement, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges, and expenses,
including reasonable attorneys’ fees actually incurred in connection therewith.




[Signatures on following pages.]



    
 
43
 

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 
SELLER:
 
 
 
 
 
 
 
CARLYLE CENTENNIAL CREST AT BARRETT LAKES, L.P., a Delaware limited partnership
  
 
 

By:
 
Centennial Crest GP, LLC, a Delaware limited liability company, its authorized
General Partner
 
 
 
 

By:
 
Centennial CCP GP I, LLC, a Delaware limited liability company, its sole Member


 
 
 
 

By:
 
Centennial Holding Company, LLC, a Georgia limited liability company, its
Manager/Member
 
 
 
 

By:
 
/s/ W. Porter Payne, Jr.
Name:
 
W. Porter Payne, Jr.
Its:
 
Chief Executive Officer





[SIGNATURES CONTINUED ON THE FOLLOWING PAGES]

 
44
 

    

--------------------------------------------------------------------------------






PURCHASER:
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
By:
 
/s/ Ana Marie del Rio
Name:
 
Ana Marie del Rio
Title:
 
Vice President



[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]





    
 
45
 

--------------------------------------------------------------------------------




Escrow Agent has executed this Agreement for the limited purposes set forth
herein.
ESCROW AGENT:
FIDELITY NATIONAL TITLE INSURANCE COMPANY
By:
 
/s/ Valerie Rapp
Name:
 
Valerie Rapp
Title:
 
VP Escrow Officer
 
MAVR@FNF.COM



[END OF SIGNATURES]



    
 
46
 

--------------------------------------------------------------------------------




Schedule 1.1(a)
LEGAL DESCRIPTION OF THE LAND
ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOTS 791, 792 AND 793
OF THE 16TH DISTRICT, 2ND SECTION AND LAND LOT 210 OF THE 20TH DISTRICT, 2ND
SECTION, OF COBB COUNTY, GEORGIA, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


BEGINNING AT AN IRON PIN FOUND (1/2” REBAR) MARKING THE COMMON CORNER OF LAND
LOTS 791, 792, 793 AND 794 OF THE 16TH DISTRICT, 2ND SECTION OF COBB COUNTY;
THENCE ALONG THE SOUTH LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS
792 AND 793), SOUTH 89°47‘27“ WEST FOR A DISTANCE OF 669.80 FEET TO AN IRON PIN
FOUND (1-1/2” CRIMPED TOP PIPE); THENCE DEPARTING SAID SOUTH LINE OF LAND LOT
792 AND PROCEED SOUTH 00°14‘00“ WEST FOR A DISTANCE OF 495.17 FEET TO AN IRON
PIN PLACED (1/2” REBAR); THENCE SOUTH 00° 14‘00“ WEST FOR A DISTANCE OF 847.50
FEET TO AN IRON PIN PLACED (1/2” REBAR) ON THE SOUTH LINE OF LAND LOT 793 (SAID
LINE BEING COMMON TO LAND LOTS 793 & 864); THENCE ALONG THE SOUTH LINE OF LAND
LOT 793 (SAID LINE BEING COMMON TO LAND LOTS 793 & 864), NORTH 89°06‘43“ WEST
FOR A DISTANCE OF 648.52 FEET TO A NAIL FOUND AT BASE OF 1” AXLE IN ROCK PILE
MARKING THE SOUTHWEST CORNER OF LAND LOT 793 AND ON THE EAST LINE OF LAND LOT
210 OF THE 20TH DISTRICT, 2ND SECTION OF COBB COUNTY (SAID LINE HEREINAFTER
BEING REFERRED TO AS THE DISTRICT LINE); THENCE DEPARTING SAID DISTRICT LINE AND
PROCEED NORTH 88°55‘09“ WEST FOR A DISTANCE OF 363.02 FEET TO AN IRON PIN PLACED
(1/2” REBAR); THENCE NORTH 31°11‘20“ WEST A DISTANCE OF 394.24 FEET TO AN IRON
PIN FOUND (1/2” REBAR); THENCE NORTH 41°29‘14“ WEST A DISTANCE OF 94.44 FEET TO
AN IRON PIN FOUND (5/8” REBAR); THENCE NORTH 45°20‘57“ WEST A DISTANCE OF 178.68
FEET TO AN IRON PIN FOUND (3/4” REBAR); THENCE NORTH 39°50‘52“ WEST A DISTANCE
OF 80.81 FEET TO AN IRON PIN PLACED (1/2” REBAR); THENCE NORTH 23°17‘20“ WEST A
DISTANCE OF 113.61 FEET TO AN IRON PIN PLACED (1/2” REBAR) ON THE EASTERLY
RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD (VARIABLE R/W); THENCE ALONG THE
EASTERLY RIGHT-OF-WAY LINE OF GREERS CHAPEL ROAD THE FOLLOWING COURSES AND
DISTANCES: 1) 25.96 FEET ALONG THE ARC OF A CURVE TO THE LEFT, SAID CURVE HAVING
A RADIUS OF 196.52 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 03°11‘59“ EAST,
25.94 FEET TO A POINT; 2) THENCE NORTH 00°35‘06“ WEST FOR A DISTANCE OF 514.81
FEET TO AN IRON PIN PLACED (1/2” REBAR) WHERE GREERS CHAPEL ROAD INTERSECTS THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W, FKA:
NEW GREERS CHAPEL ROAD); THENCE ALONG THE SOUTHEASTERLY, SOUTHERLY AND
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W) THE
FOLLOWING COURSES AND DISTANCES: 1) 210.72 FEET ALONG THE ARC OF A CURVE TO THE
RIGHT, SAID CURVE HAVING A RADIUS OF 348.00 FEET AND BEING SUBTENDED BY A CHORD
OF NORTH 31°02‘21“ EAST, 207.52 FEET TO AN IRON PIN PLACED (1/2” REBAR); 2)
THENCE SOUTH




--------------------------------------------------------------------------------




41°36’50” EAST A DISTANCE OF 4.50 FEET TO AN IRON PIN PLACED (1/2” REBAR); 3)
THENCE 192.98 FEET ALONG THE ARC OF A CURVE TO THE RIGHT, SAID CURVE HAVING A
RADIUS OF 343.50 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 64°28‘49“ EAST,
190.45 FEET TO AN IRON PIN PLACED (1/2” REBAR); 4) THENCE NORTH 09°25’32” WEST A
DISTANCE OF 3.15 FEET TO AN IRON PIN PLACED (1/2” REBAR); 5) THENCE NORTH
80°29‘41“ EAST AND CROSSING THE DISTRICT LINE FOR A DISTANCE OF 754.59 FEET TO
AN IRON PIN PLACED (1/2” REBAR); 6) THENCE 804.09 FEET ALONG THE ARC OF A CURVE
TO THE LEFT, SAID CURVE HAVING A RADIUS OF 800.00 FEET AND BEING SUBTENDED BY A
CHORD OF NORTH 51°42‘02“ EAST 770.67 FEET TO AN IRON PIN FOUND (3/4” REBAR); 7)
THENCE NORTH 22°54‘22“ EAST A DISTANCE OF 408.52 FEET TO AN IRON PIN FOUND (1/2”
REBAR); 8) THENCE 181.66 FEET ALONG THE ARC OF A CURVE TO THE RIGHT, SAID CURVE
HAVING A RADIUS OF 522.96 FEET AND BEING SUBTENDED BY A CHORD OF NORTH 32°51‘26“
EAST, 180.75 FEET TO AN IRON PIN PLACED (1/2” REBAR); THENCE DEPARTING THE
SOUTHEASTERLY RIGHT-OF-WAY LINE OF BARRETT LAKES BOULEVARD (VARIABLE R/W, FKA:
NEW GREERS CHAPEL ROAD) AND PROCEED SOUTH 42°49‘17“ EAST FOR A DISTANCE OF
842.11 FEET TO AN IRON PIN PLACED (1/2” REBAR) WITHIN A GEORGIA POWER EASEMENT;
THENCE SOUTH 89°27‘09“ WEST FOR A DISTANCE OF 290.07 FEET TO AN IRON PIN PLACED
(1/2” REBAR) ON THE EAST LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND
LOTS 791 & 792 OF THE 16TH DISTRICT, 2ND SECTION OF COBB COUNTY; THENCE ALONG
THE EAST LINE OF LAND LOT 792 (SAID LINE BEING COMMON TO LAND LOTS 791 & 792),
SOUTH 00°56‘29“ EAST FOR A DISTANCE OF 682.09 FEET TO AN IRON PIN FOUND (1/2”
REBAR) MARKING THE COMMON CORNER OF LAND LOTS 791, 792, 793 AND 794 AND THE
POINT OF BEGINNING. SAID TRACT OR PARCEL CONTAINING 67.83537 ACRES OR 2,954,909
SQUARE FEET.






--------------------------------------------------------------------------------




Schedule 1.1(d)
INVENTORY OF TANGIBLE PERSONAL PROPERTY
[SEE ATTACHED PAGES]
[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------




Schedule 1.1(e)
RENT ROLL
[SEE ATTACHED PAGES]
[INTENTIONALLY OMITTED]








--------------------------------------------------------------------------------




Schedule 1.6(a)
EARNEST MONEY WIRING INSTRUCTIONS
[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------




Schedule 3.1
Deliveries






CONSTRUCTION / REHABILITATION
(Delivery Method)/
Delivered (Date)
Not applicable to Property
Not available to Seller
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
(On-Site)
 
 
2
Construction contracts, if any, including for all work completed in past 3 years
N/A
 
 
3
Current capital improvements with schedule (past 3 years)
(Electronic)
 
 
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
(Electronic)
 
 
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
(Electronic)
 
 
6
Copies of all licenses, permits, and governmental approvals, including business
license (with expiration date & annual costs), fictitious business name
statements and building permits (showing placed in service/completion dates)
(Electronic)
 
 
7
Certificate(s) of Occupancy for all buildings
(Electronic)
 
 
8
List and description of tenant or common area work in progress, if any
N/A
 
 
9
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code,
(Electronic)
 
 
10
Maintenance records/work orders, including water intrusion log, for past 12
months
(On-Site)
 
 
11
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
(Electronic)
 
 
 
FINANCIAL
 
 
 
1
Monthly operating statements, YTD & 3-year historical (cash flow and income
statements, balance sheets)
(Electronic)
 
 
2
Year-end financial statements: Trailing-12 and audited statements, past 3 years
(Electronic)
 
 
3
Operating budget, current year
(Electronic)
 
 
4
Property tax bills and Assessment notices, current and past 3 years, with proof
of payment (including special assessments or districts and all documentation
concerning appeals)
(Electronic)
 
 
5
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year (access to
utility billing site is preferred, if applicable)
(Electronic)
 
 





--------------------------------------------------------------------------------




6
List of utilities paid by Owner/Residents and list of account numbers
(Electronic)
 
 
7
List of meters and required deposits (if any / typically for gas, electric,
water, phone)
(Electronic)
 
 
8
Security deposit/resident ledgers, current
(Electronic)
 
 
9
Name and version of accounting software (Yardi Voyager 6.0)
(Electronic)
 
 
10
Tax returns, past 3 years - For company purchases only
(Electronic)
 
 
11
Loan documents (full closing binder and all amendments/modifications/extensions)
and all material correspondence and/or notices given to or received from
lender/servicer - For loan assumptions only  
N/A
 
 
12
REIT Property Services Questionnaire (form for completion to be provided by
buyer)
(On-Site)
 
 
13
General Ledger, prior year, most recent quarter-end and YTD (in Excel format)
(Electronic)
 
 
14
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
(Electronic)
 
 
15
Bank Statements and Reconciliations, prior year, most recent quarter-end and YTD
(monthly)
(Electronic)
 
 
16
Cash Disbursement Journal, prior year, most recent quarter-end and YTD
(Electronic)
 
 
17
Check Register, prior year, most recent quarter-end and YTD
(Electronic)
 
 
18
Accounts Payable Aging Detail, prior year, most recent quarter-end and YTD
(Electronic)
 
 
19
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
(Electronic)
 
 
20
Rent and expense selections, prior year, most recent quarter-end and YTD (25
respective selections to be made by Buyer’s independent REIT 3-14 auditors based
upon items received for #13-17 above)
(TBD)
 
 
21
Payroll selections, prior year, most recent quarter-end and YTD (2-months of
selections with detailed support to be made by Buyer’s independent REIT 3-14
auditors; detailed support to be requested may include inputs, timecards,
reimbursement calculations, agreements or contracts as necessary, to support and
recalculate the payroll amounts shown in the financial statements)
(TBD)
 
 
 
MANAGEMENT/LEASING/OPERATIONS
 
 
 
1
Monthly rent rolls, prior year and YTD, in Excel (with all lease charges broken
out, to include unit square footage, monthly rent, deposits, financial
concessions, other concessions, lease term, extension options, defaults
(financial or otherwise), and such other information as Buyer may require)
(Electronic)
 
 
2
Market rent survey (comparison of subject w/other properties)
(Electronic)
 
 
3
Occupancy history, monthly for past 3 years and current YTD
(Electronic)
 
 
4
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable)
(On-Site)
 
 
5
Current or former lease selections, as the case may be, with copies of back-up
for rents received (for both resident and any housing authority portion paid, as
applicable), prior year and YTD (25 selections to be made by Buyer’s independent
REIT 3-14 auditors)
(TBD)
 
 





--------------------------------------------------------------------------------




6
Current form of lease with all addenda
(Electronic)
 
 
7
List of leases under negotiation or currently out for signature
(On-Site)
 
 
8
Current tenant contact sheet (name, address, phone number)
(On-Site)
 
 
9
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
(Electronic)
 
 
10
Intentionally Deleted.
 
 
 
11
Intentionally Deleted.
 
 
 
12
Intentionally Deleted.
 
 
 
13
Inventory of personal property on site, including items such as furniture,
supplies, appliances
(Electronic)
 
 
14
Property brochure
(Electronic)
 
 
15
List of all active vendors utilized at the property (name, function, contact
information)
(Electronic)
 
 
16
Copies of all operating and management service contracts, including but not
limited to:
(Electronic)
 
 
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
 
 
 
b. Alarm monitoring (including any firm alarm & security cameras)
 
 
 
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
 
 
 
 
d. Elevator
 
 
 
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
 
 
 
f. Fire extinguisher (including any fire sprinkler systems)
 
 
 
 
g. Furniture rental
 
 
 
 
h. HVAC
 
 
 
 
i. Internet (including any leased equipment such as modems and firewalls
 
 
 
 
j. Janitorial services (including any uniform cleaning services)
 
 
 
 
k. Landscaping (including any pond/lake maintenance and snow removal)
 
 
 
 
l. Laundry
 
 
 
 
m. Pest control (including any termite contracts)
 
 
 
 
n. Phone (landlines, cell phones, pagers, answering service)
 
 
 
 
o. Pool (maintenance, emergency phone, etc.)
 
 
 
 
p. Property management agreement; indicate whether entity is related party for
disclosure purposes
 
 
 
 
q. Security (including any on-site courtesy officer arrangements)
 
 
 
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
 
 
 
 
s. Revenue Sharing (such as vending machines, pay phones)
 
 
 
 
t. Collection Recovery
 
 
 
 
u. Credit/application verification
 
 
 
 
v. Training programs (including any safety training materials and/or Safety
Plan)
 
 
 





--------------------------------------------------------------------------------




 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
 
 
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
 
 
 
y. Utility Billing by Third Party
 
 
 
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
 
 
 
aa. Towing/Parking Services
 
 
 
 
bb. Website Domain (including any website hosting)
 
 
 
 
cc. Boiler Maintenance and Water Treatment
 
 
 
 
PHYSICAL ITEMS
 
 
 
1
Property information, including number of pools, spas, dumpsters (with size),
buildings, storage units, laundry rooms
(Electronic)
 
 
2
Marketing photos, including aerial photos if available
(Electronic)
 
 
3
Parking: indicate carport, garages, or open spaces and how many of each
(Electronic)
 
 
4
Unit floor plans with sq. footage
(Electronic)
 
 
5
List of model units, if any (apt. #, bedrooms, rent loss)
(Electronic)
 
 
6
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
(On-Site)
 
 
7
Current insurance certificates: Evidence of Commercial Property Insurance and
Certificate of Insurance and copies of all current Certificates of Liability
Insurance for any commercial tenants (such as laundry, cell towers, etc.)
(Electronic)
 
 
8
Insurance loss run history, past 3 years and YTD (property & general liability)
(Electronic)
 
 
9
Copies of insurance policies, past 3 years
(Electronic)
 
 
10
All existing third party reports, including, but not limited to:
 
 
 
 
a. Certified, as-built ALTA Survey
(Electronic)
 
 
 
b. Intentionally Deleted.
 
 
 
 
c. Asbestos
N/A
 
 
 
d. Lead-Based Paint Report
N/A
 
 
 
e. Engineering study or inspection (structural or otherwise)
N/A
 
 
 
f. Mold
(Electronic)
 
 
 
g. Phase I Environmental
(Electronic)
 
 
 
h. Intentionally Deleted.
 
 
 
 
i. Operations & Maintenance (O&M) Plans, if any
(Electronic)
 
 
 
j. Radon
(Electronic)
 
 
 
k. Soils/Geotechnical
N/A
 
 
 
l. Termite
(Electronic)
 
 
 
m. Fire/Life Safety Inspection Report (current)
(Electronic)
 
 
 
TITLE AND AGREEMENTS
 
 
 
1
Existing Owner’s Title Insurance Policy
(Electronic)
 
 
2
Zoning: any reports, compliance letters, maps, ordinances, amendments,
unrecorded CC&R’s, special use permits, etc.
(Electronic)
 
 
3
Pending litigation summary and copies of all pleadings, if applicable
N/A
 
 





--------------------------------------------------------------------------------




4
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
N/A
 
 
5
Condo / Association documents, if applicable (articles of incorporation, bylaws,
unrecorded CC&R’s, Declaration of Horizontal Regime, budgets, material notices,
rules and regulations, etc.)
(Electronic)
 
 
6
Development Agreements: Any unrecorded development agreements or restrictions
with any private party
N/A
 
 
7
Access Agreements: Any unrecorded agreements for shared roadways, driveways or
other access
(Electronic)
 
 
8
Amenities Agreements: Any unrecorded reciprocal easement agreements or shared
used agreements for any amenities
N/A
 
 
9
Other Unrecorded Agreements: Any agreements that will be binding on the property
after closing or that provide any material benefit to or obligation on the
property
N/A
 
 













--------------------------------------------------------------------------------




Schedule 4.2(a)
FORM OF LIMITED WARRANTY DEED
















                                                    
(Above Reserved for Recording)
After recording, please return to:
[INSERT SELLER COUNSEL]
STATE OF GEORGIA
COUNTY OF _____________
LIMITED WARRANTY DEED


THIS INDENTURE, made effective as of the _____ day of _____________, 20__,
between ______________________________, a ____________________________
("Grantor"), and _____________________, a _______________ ("Grantee");
W I T N E S S E T H:
THAT, for and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) in
hand paid and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Grantor does hereby transfer and convey unto Grantee
all Grantor's right, title and interest in and to that land lying in
_____________ County, Georgia being more fully described in Exhibit "A" attached
hereto and made a part hereof, together with all improvements located thereon,
if any, together with all rights, members and appurtenances in any manner
appertaining or belonging to said property (collectively, the "Property");
TO HAVE AND TO HOLD the Property unto Grantee forever in FEE SIMPLE.
AND THE SAID Grantor shall warrant and forever defend the right, title and
interest to the Property unto Grantee against the claims of all persons claiming
by, through or under Grantor, except for claims arising under and by virtue of
the Permitted Exceptions attached hereto as Exhibit "B".
(The words "Grantor" and "Grantee" shall include all genders, singular and
plural, and their respective heirs, successors and assigns where the context
requires or permits);




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has executed this Deed under seal on the day and
year first above written.


Signed, sealed and delivered
in the presence of:




               
Unofficial Witness


               
Notary Public


My commission expires: __________
            [NOTARIAL SEAL]


___________________________


By: _______________________________
Name: _____________________________
Title: ______________________________



















--------------------------------------------------------------------------------







Exhibits To
Limited Warranty Deed

A - Legal Description Of Land
B - Permitted Exceptions












--------------------------------------------------------------------------------




Schedule 4.2(b)
[FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
OF LEASES AND SERVICE CONTRACTS]
* * *
BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
OF LEASES AND SERVICE CONTRACTS
This Bill of Sale and Assignment and Assumption of Leases and Service Contracts
(this “Agreement”) is made and entered into this ____ day of _____, 201_, by and
between ___________________________, a ____________________ (“Seller”), and
___________________, a ___________ (“Purchaser”).
W I T N E S S E T H:
WHEREAS, Seller and Purchaser (by assignment from Steadfast Asset Holdings,
Inc.) are parties to that certain Purchase and Sale Agreement, dated _____, 201_
[DESCRIBE AMENDMENTS, IF APPLICABLE] (the “Contract”), having [NAME OF ESCROW
AGENT] as party for the limited purposes set forth therein;
WHEREAS, concurrently with the execution and delivery of this Agreement and
pursuant to the Contract, Seller is conveying to Purchaser, by Limited Warranty
Deed, (i) those certain tracts or parcels of real property located in the
______________, _____________ County, ____________, and more particularly
described on Exhibit A, attached hereto and made a part hereof (the “Land”),
(ii) the rights, easements and appurtenances pertaining to the Land (the
“Related Rights”), and (iii) the buildings, structures, fixtures and other
improvements on and within the Land (the “Improvements”; and the Land, the
Related Rights and the Improvements being sometimes collectively referred to as
the “Real Property”);
WHEREAS, Seller has agreed to convey to Purchaser certain personal property and
assign to Purchaser certain leases and service contracts as hereinafter set
forth;
NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00), the
assumptions by Purchaser hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:
1.    Bill of Sale:
(a)    Seller hereby sells, assigns, transfers and conveys to Purchaser all of
Seller's right, title and interest in, to and under the Tangible Personal
Property and the Intangible Property. Seller warrants to Purchaser that Seller
owns good title to the Tangible Personal Property, that the Tangible Personal
Property is free and clear of all liens, charges and encumbrances other than the
Permitted Exceptions (as defined in the Contract), and that Seller has full
right, power and authority to sell the Tangible Personal Property and to make
this Bill of Sale. Seller further warrants to Purchaser that Seller has not
conveyed to any third party its right, title and interest, if any, in the
Tangible Personal Property or the Intangible Property.

    





--------------------------------------------------------------------------------




(b)    all of Seller's right, title and interest in, to and under all tangible
personal property upon the Land or within the Improvements, including
specifically, without limitation, appliances, equipment, furniture, furnishings,
carpeting, draperies and curtains, tools and supplies, and other items of
tangible personal property owned by Seller and used exclusively in connection
with the ownership, use, maintenance or operation of the Land and the
Improvements, and including those items of tangible personal property identified
on Exhibit B, attached hereto and incorporated herein by this reference, but
excluding (i) cash and cash equivalents (except to the extent prorated at
Closing), and any reserves or other deposits funded or made in connection with
any financing encumbering the Property, (ii) computer software and computer
files, (iii) any time clock(s), (iv) personal property owned by tenants under
the Leases, (v) any equipment installed by, or in connection with, any
telecommunication or utility provider and which is owned by any party other than
Seller (excluding any reversionary interest that Seller may have therein which
shall be assigned to Purchaser to the extent assignable), (vi) any items owned
by employees of Seller or any property manager, (vii) any items leased to
Seller, (viii) any digital voice receivers used in connection with recorded
music at the Property, and (ix) all brochures, advertising copy, promotional
materials, manuals, reports, portfolios, binders, training materials and other
items on which the name “Century” or any of the Marks (as defined in Section 1.7
of the Contract) appears (the property described in this clause (d), other than
the excluded items, being herein referred to collectively as the “Tangible
Personal Property”). Seller agrees to cooperate reasonably, if feasible, with
Purchaser to transfer any property specific computer data files in electronic
format to Purchaser provided Seller is not in breach of any license agreement or
other agreement with respect to the transfer of such data;
(c)    all of Seller's right, title and interest in, to and under (i) the
Designated Service Contracts (as defined in Section 5.7 of the Contract); (ii)
all assignable existing warranties and guaranties issued to or inuring to the
benefit of Seller in connection with the Improvements or the Tangible Personal
Property; (iii) all governmental permits, licenses and approvals, if any,
belonging to or inuring to the benefit of Seller and pertaining to the Real
Property or the Tangible Personal Property, but only to the extent that such
permits, licenses and approvals are assignable and only to the extent that such
permits, licenses and approvals relate to the Real Property or the Tangible
Personal Property as opposed to other property of Seller or its affiliates; (iv)
resident and tenant files for current residents and tenants as of the Closing
Date; (v) architectural and civil plans and specifications (to the extent in
Seller's possession); (vi) other non-confidential and non-proprietary records
owned by Seller and used in connection with the operation of the Real Property
or any part thereof, and located on-site as of the Closing Date; (vii) all
rights to use the name “Crest at Barrett Lakes” in connection with the Real
Property; and (viii) all assignable telephone numbers and websites domain names
associated with the Real Property including but not limited to the right, at
Purchaser’s expense, to use www.______________________ for a period of one (1)
year after the Closing solely for the purpose of forwarding visitors to
Purchaser’s website for the Real Property; but excluding any rights in or to the
use of the Marks (the property described in this clause (c), other than the
excluded items, being sometimes herein referred to collectively as the
“Intangible Property”). ;
2.    Assignment and Assumption of Leases:

    





--------------------------------------------------------------------------------




(a)    Seller hereby sells, assigns, transfers and conveys to Purchaser all of
Seller's right, title and interest as landlord in, to and under all rental
agreements, leases and other agreements in effect as of the date of this
Agreement demising space in or providing for the use or occupancy of the Real
Property (the “Leases”), together with any and all unapplied refundable tenant
security and other unapplied refundable deposits in Seller's (or any affiliate’s
or agent’s) possession with respect to the Leases as of the date of this
Agreement (collectively, the “Deposits”). The assignment of the Deposits has
been made by means of a credit or payment on the closing statement executed by
Seller and Purchaser.
(b)    Purchaser hereby assumes all of the covenants, agreements, conditions and
other terms and provisions stated in the Leases which, under the terms of the
Leases, are to be performed, observed, and complied with by the landlord from
and after the date of this Agreement. Purchaser acknowledges that Purchaser
shall become solely responsible and liable as landlord under the Leases for
obligations arising or accruing from and after the date hereof.
(c)    For purposes of this Paragraph 2, the word “landlord” means the landlord,
lessor or other equivalent party under any of the Leases, and the word “tenant”
means the tenant, lessee or other equivalent party under any of the Leases.
3.    Assignment and Assumption of Service Contracts:
(a)    Seller hereby sells, assigns, transfers and conveys to Purchaser all of
Seller's right, title and interest in, to and under those service, supply,
equipment rental and similar agreements set forth on Exhibit C, attached hereto
and made part hereof by this reference (the “Service Contracts”).
(b)    Purchaser hereby assumes all of the covenants, agreements, conditions and
other terms and provisions stated in the Service Contracts which, under the
terms of the Service Contracts, are to be performed, observed, and complied with
by the property owner from and after the date of this Agreement. Purchaser
acknowledges that Purchaser shall become solely responsible and liable under the
Service Contracts for obligations arising or accruing from and after the date
hereof, including with respect to any and all payments coming due under the
Service Contracts for which Purchaser has received a credit or payment on the
closing statement executed by Purchaser and Seller (the “Credited Payments”).
4.    Qualifications. This Agreement is subject to the Permitted Exceptions (as
defined in the Contract). This Agreement is also subject to those provisions of
the Contract limiting Seller's liability to Purchaser, including but not limited
to Section 11.20 of the Contract.
5.    Counterparts. This Agreement may be executed in two or more identical
counterparts, and it shall not be necessary that any one of the counterparts be
executed by all of the parties hereto. Each fully or partially executed
counterpart shall be deemed an original, but all of such counterparts taken
together shall constitute one and the same instrument.
6.    Successors and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.

    





--------------------------------------------------------------------------------




7.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Georgia.

    





--------------------------------------------------------------------------------




EXECUTED effective as of the date first above written.


SELLER:
_________________________________,
a ____________________________
By: ___________________________,  
a ____________________________
By: ___________________________
Name: __________________________
Title:__________________________


PURCHASER:
________________________________,
a ____________________________
By: _________________________________
Name: _______________________________
Title: ________________________________




    





--------------------------------------------------------------------------------




Exhibits to Bill of Sale and Assignment
A - Legal Description of Land
B - Inventory of Tangible Personal Property
C - List of Designated Service Contracts



    





--------------------------------------------------------------------------------




EXHIBIT 4.2(c)
“TENANT NOTICE “
_______________, 201_


TO:
All Valued Residents of [**COMMUNITY NAME**]



Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as [**COMMUNITY
NAME**], [**ADDRESS**] (“Property”) has this date been sold and the ownership
transferred.


In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].


Thank you for your cooperation.


Very truly yours,
(legal signature block)








--------------------------------------------------------------------------------




Schedule 4.2(d)


FORM OF SELLER'S CLOSING CERTIFICATE
_____________________________________________________________________________
THIS CERTIFICATION is made as of _____________, 201_, by
___________________________, a ____________________ (“Seller”), in favor of
_______________________, a __________ (“Purchaser”).
Seller hereby certifies to Purchaser that the representations and warranties of
Seller set forth in Section 5.1 of that certain Purchase and Sale Agreement
between Seller and _________________________ [if applicable: as amended] (the
“Agreement”) dated as of __________, 20__, as amended, are true and correct in
all material respects as of the date hereof, except as to:
(a)
The Rent Roll attached hereto as Exhibit A replaces the Rent Roll attached to
the Agreement as Schedule 1.3; and

(b)
[If applicable: The items disclosed on Exhibit B attached hereto replace
Seller's Disclosure Schedule attached to the Agreement as Schedule 5.1].

The representations and warranties set forth in Section 5.1 of the Agreement, as
updated by this Certificate of Seller's Representations and Warranties, will
survive only for a period of nine (9) months from the date hereof.
This certificate is delivered pursuant to Section 4.2(d) of the Agreement, and
Seller's liability hereunder is subject to Section 5.3 of the Agreement,
including the Cap as defined therein.
___________________________, a ____________________






By:                        
___________________, its _______________








--------------------------------------------------------------------------------




Exhibits to Seller's Closing Certificate
Exhibit A --     Updated Rent Roll
Exhibit B --     Additional Items for Seller's Disclosure Schedule [if
applicable]








--------------------------------------------------------------------------------




Schedule 5.1
SELLER'S DISCLOSURE STATEMENT
NONE.








--------------------------------------------------------------------------------




Schedule 5.1(h)
LIST OF SERVICE CONTRACTS
[SEE ATTACHED PAGES]


[INTENTIONALLY OMITTED]






--------------------------------------------------------------------------------




Schedule 5.7(b)
SCHEDULE OF MUST TAKE SERVICE CONTRACTS
1.    Great American Lease
2.    Clubhouse Services
3.    Deep Green
4.    Comcast








